  Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 1 of 148




                        Ex. 35

[This exhibit is being filed under seal.]
  Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 2 of 148




                        Ex. 36

[This exhibit is being filed under seal.]
Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 3 of 148




         EXHIBIT 37
  Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 4 of 148




                        Ex. 37

[This exhibit is being filed under seal.]
Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 5 of 148




         EXHIBIT 38
                 Case [cordovap@mcao.maricopa.gov]
From: Cordova Patricia  2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 6 of 148
Sent: Thursday, June 28, 2018 9:00 PM
To: Douglas Kramer
CC: Latrice Hickman; Vick Ken
Subject: RE: Questions
Attachments: image001.png

Doug,

Thank you for your follow-up email.

Please know, MCAO has taken TASC's request quite seriously. All information from TASC has been shared with Ken
as soon as it was received. (His office is next to mine) He's fully informed. Lots of internal conversations have taken
place in preparation for our meeting with the County Attorney and Chief Deputy, Mark Faull, which took place today.

Please know I was aware of your Board of Directors' Meeting, Latrice told me. Although this was considered, setting a
meeting with the County Attorney is subject to his availability. The meeting that took place today was the soonest I
could get it scheduled.

As for separate conversations with your staff, there was no intent to be circuitous. At first, I was contacting those I felt I
could readily reach and obtain needed answers. However, when I was told to direct my questions to Latrice and
Cheyenne, I did so. Even today, I only communicated with Latrice and Cheyenne. In fact, my phone conversation with
Cheyenne today was quite positive. We discussed ways we could move in new programmatic directions, as proposed
by TASC at our meeting in Feb/ March, which would benefit the client and all involved.

I did inquire about office closures because it may or may not be related to the request for funding support. Also, MCAO
wanted to know if these office closures impacted service to our diversion population. I have never said explicitly or
implicitly that TASC is "imploding." I have never used that language.

As for making a decision on the TASC funding request some time ago, I have always informed Latrice and Cheyenne
of the status of the request in our office. I continually communicated every step of the way. I have always respected
their interest in obtaining a decision from MCAO.

I will say, some of the information received from TASC has been unclear; hence my series of questions. As mentioned,
I shared all information with Ken for a careful review. Often we felt more information was needed. As a result, today's
meeting concluded with needing more information from TASC. If you have uncertainty with my ability to convey your
request to the County Attorney, know Ken was also in today's meeting.

Ken and I will likely speak about this matter tomorrow morning. I believe a meeting should be set so we thoroughly
discuss TASC's request.

My desire is to work collaboratively with TASC. I'm certain we can.

Thank you,

Patti

Get Outlook for Android



From: Douglas Kramer
Sent: Thursday, June 28, 7:25 PM
Subject: RE: Questions
To: Cordova Patricia
Cc: Latrice Hickman, Vick Ken


Hi Patti –                                                                                            MC-01034
                   Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 7 of 148

I’m very sorry if my last communication came off as derogatory – I do not have any personal issue with you at all Patti,
and I value our collaboration.


The frustration (situation) that I am evidently taking out on Latrice is the inability for us to put forth a clear and concise
request for assistance from MCAO with servicing our indigent population. I have requested that Latrice be the point
person on this discussion. Circuitous or separate conversations between Cheyenne, Marrya and yourself seems to be
confusing and possibly misrepresenting her message. Additionally, I when I see discussions wandering off topic such
as an office closure in Glendale, or the suggestion of TASC “imploding” (far from reality), I get my fur in a rough, and
Latrice feels my wrath J.


I was under the understanding that a decision would be made on our proposal (pro or con) some time ago, prior to a
meeting with my Board of Directors today regarding my FY19 budget. In the end, we have not been able to give you
enough information for you to feel comfortable to bring this forward to Ken in a timely manner.


I am confident that all questions and concerns could be voiced and addressed in a single meeting with all parties. This
leads to my present intention, which would be to insert myself back into the discussion and go directly to Mr. Vick,
assuming he is receptive to the idea.


Thank you for your continued engagement with my staff, and helping me move this discussion forward.


Best Regards




Douglas k. Kramer
Chief Executive Officer
WORK | (602) 254-7328 ext 102 FAX | (602) 255-0851
Corporate Office: 4016 N Black Canyon Hwy, Phoenix, AZ 85017




From: Cordova Patricia [mailto:cordovap@mcao.maricopa.gov]
Sent: Thursday, June 28, 2018 5:57 PM
To: Douglas Kramer <dkramer@TascSolutions.org>
Subject: RE: Questions


I will let Ken know there is a "situation" and you would like to meet with him.
Patti
Get Outlook for Android




On Thu, Jun 28, 2018 at 5:53 PM -0700, "Douglas Kramer" <dkramer@TascSolutions.org> wrote:

      Latrice –


                                                                                                      MC-01035
           Case
Thank you for your2:18-cv-02684-EJM
                   assessment of the pattiDocument     278-5that
                                           situation I agree  Filed 04/27/21
                                                                 we need        Page
                                                                         to go to     8 of 148Let’s
                                                                                  ken directly.
discuss tomorrow


Sent from my mobile phone


From: Cordova Patricia
Sent: Thursday, June 28, 2018 4:11 PM
To: Latrice Hickman
Cc: Cheyenne Watson; Douglas Kramer
Subject: RE: Questions


Thank you Latrice for this information. See my questions in red below.


From: Latrice Hickman [mailto:lhickman@TascSolutions.org]
Sent: Thursday, June 28, 2018 3:51 PM
To: Cordova Patricia
Cc: Cheyenne Watson; Douglas Kramer
Subject: RE: Questions


Hello Patti,


Please see my bulleted responses below.


1.     How does TASC define indigence? Once a person is identified as indigent, are all TASC fees waived
or just reduced?


·    Indigent clients are determined by federal poverty guidelines and further substantiated status;
unemployed or disabled, received AHCCCS or other entitled benefits.


·     TASC provides assistance by waiving UA’s and/or lowering payments; determined by the person’s
circumstance and individualized service plan. Do you lower the TASC fee? Or is the TASC fee not lowered
and just the payments are lowered? Can you provide me an example? – a prototype client identified as
indigent – how do you assess UAs TASC fees and MCAO fees? We need to know the “process” used.


2.      Where is TASC in the process of securing contracts through AHCCCS for the seven health plans
that will be offered in October? I need true sense of where you are at – even if in the beginning stages, I’d
like to know.


·      All TASC locations are registered AHCCCS provider sites (laboratory included).


·      Contracted Magellan provider (laboratory included).


·      Credentialing documents have been submitted to all other MCOs and are under review; I consider
this past the beginning stages.


                                                                                             MC-01036
·            Case to
      Not related  2:18-cv-02684-EJM
                     AHCCCS, but TASC is Document   278-5 provider
                                          also a contracted Filed 04/27/21    Page
                                                                    of services      9 of Cross
                                                                                for Blue  148 Blue
Shield of Arizona (laboratory included).


·        TASC’s target date roll-out insurance processing insurance is October 1, 2018.


In addition to the items listed above:


·        Clinical treatment modalities and services were expanded in January 2018.


·     We are streamlining the MCAO data exchange; streamlining activities will further support MCAO
operations, as well as, TASC’s operations.


Please let us know if you our your colleagues would like us to present or discuss the exciting direction in
which TASC is going!


Kindest Regards,


Latrice Hickman




From: Cordova Patricia [mailto:cordovap@mcao.maricopa.gov]
Sent: Thursday, June 28, 2018 2:47 PM
To: Latrice Hickman <lhickman@TascSolutions.org>
Cc: Cheyenne Watson <cwatson@TascSolutions.org>
Subject: Questions


Hi Latrice,


I have my meeting with the CA and others in about 45 minutes so if you can provide some information to
me before that meeting, it would be helpful –


1.      How does TASC define indigence? Once a person is identified as indigent, are all TASC fees waived
or just reduced?
2.      Where is TASC in the process of securing contracts through AHCCCS for the seven health plans
that will be offered in October? I need true sense of where you are at – even if in the beginning stages, I’d
like to know.


Thanks.


-Patti


Patricia Cordova
Bureau Chief                                                                                MC-01037
Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 10 of 148




          EXHIBIT 39
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 11 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                                  1



 1                 IN THE UNITED STATES DISTRICT COURT
 2                      FOR THE DISTRICT OF ARIZONA
 3
      DeShawn Briggs, et al.,                 )
 4                                            )
             Plaintiffs,                      )
 5                                            )
      vs.                                     )     No. CV2018-02684-EJM
 6                                            )
      Allister Adel, et al.,                  )
 7                                            )
             Defendants.                      )
 8                                            )
                                              )
 9
10
11
                        VIDEOTAPED VIDEOCONFERENCE
12                       DEPOSITION OF LUCIA SORIA
13
14                      CONFIDENTIAL DESIGNATIONS:
                       PAGES 42-43; 81-96; 116-120
15
                               Phoenix, Arizona
16                             November 13, 2020
                                   9:36 a.m.
17
18
19
20   CERTIFIED COPY
21
22   Reported by:                                 CARRIE REPORTING, LLC
     CARRIE A. CARIATI                            Certified Reporters
23   Registered Professional Reporter             2415 East Camelback Road
     Certified Realtime Reporter                  Suite 700
24   Certified LiveNote Reporter                  Phoenix, AZ 85016
     Arizona CR No. 50355                         (480)429-7573
25   carrie@carriereporting.com


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 12 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                              10



 1        A.     Okay.
 2        Q.     Great.    Okay.     Have you ever been married
 3   before?
 4        A.     Yes.
 5        Q.     Okay.    And when was that?
 6        A.     I am still married, but I have been separated
 7   for probably like nine years.
 8        Q.     Okay.    And when were you first married?
 9        A.     When was it?       January -- I don't remember the
10   date -- the 10th, 2004.
11        Q.     Okay.    So about 16 years?
12        A.     Yes.
13        Q.     Okay.    And do you have any children?
14        A.     Yes, I have two.
15        Q.     And what are their ages?
16        A.     16 and 19.
17        Q.     And are these children with your husband that
18   you are currently separated from?
19        A.     We take -- I have them in the week, and he has
20   them on the weekends.
21        Q.     Oh, is your current husband, who you are
22   separated from, is he their father?
23        A.     Yes.
24        Q.     Okay.    Does he provide any child support?
25        A.     No, he has not.


                 CARRIE REPORTING, LLC - Certified Reporters
                                   (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 13 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                                11



 1        Q.     Does he contribute financially at all?
 2        A.     No, he hasn't.
 3        Q.     Okay.    And is your current husband employed?
 4        A.     Yes, he is.
 5        Q.     And what is his job?        Where does he work?
 6        A.     Well, he not my husband.          He is my boyfriend.
 7   But he works for -- he puts solar panels on buildings.              I
 8   am not sure of the name of the company.             He just started,
 9   like, a couple of months ago.          I am not sure of the
10   company.
11        Q.     Okay.    And then I just want to make sure we are
12   clear.    We were talking a moment ago that you said you
13   were married in January of 2004?
14        A.     Yes, that's when I got married with my -- the
15   father of my kids.
16        Q.     Okay.    And what is his name?
17        A.     Guillermo.
18        Q.     Guillermo, okay.       And is Guillermo employed?
19        A.     Yes, he is.
20        Q.     Okay.    And what does he do for a living?
21        A.     He works in Divine Care.
22        Q.     And, I'm sorry, what was that?
23        A.     Divine Care.
24        Q.     Divine Care.      Is that the name of a business?
25        A.     Yes.


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 14 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                                12



 1        Q.     Okay.    And what does he do there?
 2        A.     He is a driver.
 3        Q.     And what kind of business is it?
 4        A.     It is taking care of -- well, picks up
 5   disability kids that need to go to appointments and stuff.
 6        Q.     Okay.    And was he employed at that position
 7   throughout the year 2019?
 8        A.     He -- let me think.        I am not sure when he got
 9   the job.    I think he got it this year.
10        Q.     Okay.    Do you know whether or not Guillermo was
11   employed in 2019?
12        A.     I don't think -- no, he was not.
13        Q.     Okay.    And then you referred a moment ago to
14   someone who was employed installing solar panels, and you
15   referred to that person as your boyfriend.              That is a
16   different person than Guillermo, correct?
17        A.     Yes.
18        Q.     Okay.    And what is that person's name?
19        A.     Travis.
20        Q.     Travis, okay.      And was Travis your boyfriend in
21   2019 while you were enrolled at TASC?
22        A.     Yes, he was.
23        Q.     Okay.    And was Travis employed with the solar
24   panel company while you were enrolled at TASC?
25        A.     No, he was in this company named Clayton.


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 15 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                                   13



 1        Q.     I'm sorry.      Clayton?
 2        A.     Yes.
 3        Q.     Okay.    C-L-A-Y-T-O-N?
 4        A.     Yes, correct.
 5        Q.     Okay.    And do you know what he did at Clayton?
 6        A.     He built those motor homes.
 7        Q.     And what was his position there?            What exactly
 8   was Travis' job at Clayton?
 9        A.     He was just -- built the panels and -- I mean,
10   panels, I'm sorry, that's not right.            You know those
11   little motor homes?       They are not a -- he would, like,
12   paint them and put -- install the windows, the doors, just
13   installation I guess.
14        Q.     Okay.    And these are motor homes that a person
15   gets in and drives?
16        A.     No, the ones that are -- they are called motor
17   homes, but they are not the drivable --
18        Q.     Like the trailer that you pull behind a vehicle?
19        A.     Yeah, it is like those.           Yes.
20        Q.     Okay.    And is that here in town?
21        A.     Yes, it is in Buckeye.
22        Q.     Okay.    And he was employed there throughout 2019
23   while you were enrolled in TASC?
24        A.     Yes.
25        Q.     Okay.    Do you and Travis live together?


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 16 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                              14



 1        A.     Just barely this year, yes.
 2        Q.     Okay.    But you did not live together while you
 3   were enrolled at TASC?
 4        A.     No.
 5        Q.     Okay.    When did you and Travis start dating?
 6        A.     2018.    I don't remember the month.
 7        Q.     Was it earlier or later in 2018?
 8        A.     Later.
 9        Q.     Okay.    Do you know about how much Travis made on
10   a monthly basis while he was employed at Clayton?
11        A.     Like a thousand a month.
12        Q.     Okay.    Do you know whether he was employed full
13   time?
14        A.     Yes, he was full time.
15        Q.     Okay.    Do you know if he was paid hourly?
16        A.     Yes.
17        Q.     And do you know how much he made an hour?
18        A.     I think it was 13.50 an hour.
19        Q.     Okay.    And then other than your marriage to
20   Guillermo, have you ever been married to anybody else?
21        A.     No.
22        Q.     Okay.    And I think you already confirmed this,
23   but your two children, their father is Guillermo, correct?
24        A.     Yes.
25        Q.     And their ages are 16 and 19?


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 17 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                              15



 1        A.     Correct.
 2        Q.     And do you have full custody of both children?
 3        A.     Yes.
 4        Q.     And has that been the case since you and
 5   Guillermo separated?
 6        A.     Yes.
 7        Q.     And what year did you separate again,
 8   approximately?
 9        A.     Like 2007.
10        Q.     Okay.    And in 2019 while you were enrolled in
11   TASC, were both children living with you?
12        A.     Yes.
13        Q.     And were both -- the 19-year-old, were they --
14   was the 19-year-old still in school while you were
15   enrolled in TASC?
16        A.     Yes.
17        Q.     Has that child since graduated?
18        A.     Yes.
19        Q.     So both of your children were enrolled in school
20   while you were enrolled in TASC?
21        A.     Yes.
22        Q.     And did you live -- you and your children, was
23   there anybody else living in your household in 2019 while
24   you were enrolled in TASC?
25        A.     Yes, my parents.


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 18 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                               16



 1        Q.     And did you live in a house or an apartment?
 2        A.     House.
 3        Q.     And was the house owned or rented?
 4        A.     My dad owns it.
 5        Q.     Okay.    Did anybody else live in the home besides
 6   you, your two children, and your parents?
 7        A.     My brother.
 8        Q.     Okay.    And what is your brother's name?
 9        A.     Anthony.
10        Q.     And is his last name Lopez?           Is that right?
11        A.     Yes, Lopez.
12        Q.     And is your brother older or younger than you?
13        A.     Younger.
14        Q.     Okay.    How old is Anthony?
15        A.     33.
16        Q.     And how old are you currently?
17        A.     39.
18        Q.     39, okay.     And so in 2019 when you were enrolled
19   in TASC, you lived in a home owned by your father with
20   your mother, your father, your brother, Anthony, and your
21   two children; is that correct?
22        A.     Yes.
23        Q.     Anybody else live in the home?
24        A.     My grandma -- well, I don't -- she practically
25   lived there, but she leaves, like, on the weekends with my


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 19 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                                 17



 1   other uncles, but she has a room there, so I don't know if
 2   that is considered -- she has been on and off, like, for a
 3   couple years already.
 4        Q.      Okay.   And do you currently still live with your
 5   parents?
 6        A.      Yes.
 7        Q.      Okay.   I thought you said a moment ago that you
 8   -- do you live with Travis currently?
 9        A.      Yeah.   He moved in to help out with the bills
10   and stuff.
11        Q.      Okay.   But Travis wasn't living in your parents'
12   home with you in 2019 when you were enrolled in TASC,
13   correct?
14        A.      No -- yes, correct.
15        Q.      Your brother, Anthony, was he employed in 2019
16   while you were enrolled in TASC?
17        A.      Yes.
18        Q.      And what did he do for a living in 2019?
19        A.      He is the -- he works at the same place, Divine
20   Care, as Guillermo.
21        Q.      Okay.   And Anthony worked at Divine Care the
22   entire time you were enrolled in TASC?
23        A.      Yes.
24        Q.      Okay.   Do you know how much Anthony made when he
25   was working at Divine Care in 2019?            Was he paid hourly,


                  CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 20 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                              18



 1   for example?
 2        A.     Yes, hourly.
 3        Q.     And do you know how much he made an hour in
 4   2019?
 5        A.     That, I don't know.
 6        Q.     Okay.    Do you know if it was more than $10 an
 7   hour?
 8        A.     Yes, it was more than 10.
 9        Q.     Okay.    Do you think it was more than $15 an
10   hour?
11        A.     He never would say but probably around there.
12   He was a supervisor, so ...
13        Q.     Okay.    Was Anthony a supervisor at Divine Care
14   in 2019?
15        A.     Yes.
16        Q.     Okay.    And was he employed full time in 2019?
17        A.     Yes.
18        Q.     Okay.    And then let's talk for just a moment
19   about your grandmother.        You said a moment ago I think
20   that in 2019 when you were enrolled in TASC she was living
21   at your parents' house with you at least on the weekdays;
22   was that right?
23        A.     Yes.
24        Q.     Okay.    Is your grandma employed?
25        A.     No.


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 21 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                                  19



 1        Q.     No, okay.     So she was not employed at all in
 2   2019?
 3        A.     No.
 4        Q.     Okay.    What about your father?         Was your father
 5   employed in 2019?
 6        A.     Yes.
 7        Q.     And where did he work?
 8        A.     He works in the casino.
 9        Q.     Oh, okay.     Which one?
10        A.     Vee Quiva.
11        Q.     Okay.    And what is his position?
12        A.     What is it?      Maintenance?      Maintenance.
13        Q.     Did he do, if you know -- in 2019, was he doing
14   building maintenance at the casino or was he working on
15   say, for example, slot machines at the casino?               Do you
16   know what kind of maintenance he was doing?
17        A.     The slot machines.
18        Q.     Oh, okay.     And was he employed full time in
19   2019?
20        A.     Yes.
21        Q.     And do you know about how much your father made
22   at that position in 2019?
23        A.     No, I don't know.
24        Q.     Do you know if he was paid hourly?
25        A.     Hourly, yes.


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 22 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                              20



 1        Q.     Okay.    Do you know whether it was more than $15
 2   an hour?
 3        A.     No, it was less.
 4        Q.     Less, okay.      Do you know if it was more than $10
 5   an hour?
 6        A.     It was less than my brother, so probably, yes,
 7   it was a little bit more than 10.
 8        Q.     Okay.    But you think that your father in 2019
 9   was making less than your brother Anthony, correct?
10        A.     Yes.
11        Q.     And then let's talk about your mom for a second.
12   Was your mom employed in 2019?
13        A.     She baby-sits at home.
14        Q.     Okay.
15                      MS. CATERO:     I'm sorry, was there somebody
16   -- who was that that was just talking?
17                     (Discussion off the record.)
18   BY MS. CATERO:
19        Q.     Ms. Soria, you were just telling us -- or, I'm
20   sorry, Lucia -- a moment ago that in 2019 your mom did
21   some baby-sitting at her home?
22        A.     Yes.
23        Q.     And did she do anything else to make money in
24   2019?
25        A.     No.


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 23 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                              21



 1        Q.     Okay.    And how often -- while you were enrolled
 2   in TASC, about how many days per week would your mother
 3   baby-sit?
 4        A.     Five days a week.
 5        Q.     Okay.    On weekdays generally?
 6        A.     Not weekends, just weekdays, yes.
 7        Q.     Just weekdays, okay.        And about how many
 8   children would she baby-sit each day?
 9        A.     Sometimes three or four.
10        Q.     Okay.    And were these regular -- she would have
11   the same kids sort of every day?
12        A.     Yes.
13        Q.     And, approximately, what were the ages?
14        A.     There was a seven-year-old, a five-year-old, and
15   two four-year-olds.
16        Q.     Okay.    Little ones.
17        A.     Yes.
18        Q.     And how would she charge for the baby-sitting
19   services?
20        A.     25 a day for each kid.
21        Q.     Okay.    So if she had four kids there on a given
22   day, that would be a hundred dollars per day?
23        A.     Yes.
24        Q.     Okay.    And if that was five days per week, that
25   would be 500 per week?


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 24 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                                   22



 1          A.   Yes.
 2          Q.   Okay.    And then just rough math, again, assuming
 3   she had four kids every day, that would work out to about
 4   $2,000 a month.      Does that sound about right?
 5          A.   Yes.
 6          Q.   Okay.    And then were there any other sources of
 7   income for the family that was living together in your
 8   father's home while you were enrolled in TASC in 2019?
 9          A.   No.
10          Q.   Okay.    And you -- you were not employed during
11   that time frame, correct?
12          A.   Correct.
13          Q.   Okay.    Do you know is there a mortgage payment
14   on the home that your father has to make?
15          A.   Yes.
16          Q.   Do you know about how much that was?
17          A.   Oh, god.     No, I don't.
18          Q.   Okay.    Do you have any idea whether it is over a
19   thousand dollars a month?
20          A.   He told me.      I think it is 1,200.        That's what
21   he told me, about that.
22          Q.   Are you guessing or do you remember him telling
23   you that it was 1,200?
24          A.   It is more than a thousand so just put it that
25   way.


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 25 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                               23



 1        Q.     Okay.    So other than it is probably over a
 2   thousand, you don't have any more specific understanding
 3   of what the monthly mortgage payment was?
 4        A.     No, I don't.
 5        Q.     Okay.    That's okay.      Let's shift gears here and
 6   talk about you for a minute.          Did you graduate from high
 7   school, Lucia?
 8        A.     I did not graduate, but I got my GED.
 9        Q.     Okay.    And in what year did you get your GED?
10        A.     2009.
11        Q.     And had you finished high school with the rest
12   of your classmates, what year would you have graduated?
13        A.     Oh, 1999.
14        Q.     '99, okay.      And through what year did you attend
15   high school?     Your freshman year, sophomore year?
16        A.     Yes, freshman and sophomore.
17        Q.     Okay.    And then did you drop out of school at
18   the end of your sophomore year?
19        A.     Yes.
20        Q.     Okay.    And that would have been about 1997.
21   Does that sound about right?
22        A.     Yes.
23        Q.     Okay.    And what did you do when you left high
24   school?
25        A.     Worked at McDonald's.


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 26 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                                  24



 1        Q.     And did you work full time at McDonald's?
 2        A.     Yes.
 3        Q.     And how long did you work at McDonald's?
 4        A.     Two years.
 5        Q.     Okay.    And then what positions did you hold at
 6   McDonald's?     Were you ever, like, a supervisor or -- I
 7   don't know how they have the different job titles there,
 8   but what would you characterize your position as at
 9   McDonald's?
10        A.     Just a cashier.
11        Q.     A cashier, okay.       And that was the whole time
12   that you worked at McDonald's?
13        A.     Yes.
14        Q.     Okay.    And so -- let's see.         It looks like you
15   probably left McDonald's sometime in 1999.              Does that
16   sound about right?
17        A.     Yes.
18        Q.     Okay.    And why did you leave the job at
19   McDonald's?
20        A.     Well, I was trying to get another job -- well, I
21   did get it.     I was working for Allstate telemarketing, but
22   I didn't really like that.         I guess I tried it and I left
23   in, like, a month or two.
24        Q.     Okay.    So before you left McDonald's, you had
25   the new job lined up at Allstate; is that correct?


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 27 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                                    25



 1        A.     Yes.
 2        Q.     Okay.    And then you worked there at Allstate for
 3   about a month sometime in 1999; is that correct?
 4        A.     Yes.
 5        Q.     Okay.    And your position there, you were doing
 6   telemarketing?
 7        A.     Yes.
 8        Q.     Okay.    Were you making outbound calls?              Were you
 9   calling people?
10        A.     Yes.
11        Q.     You were not answering inbound calls, though,
12   like to answer people's questions, you were making
13   outbound calls?
14        A.     Yes.
15        Q.     Okay.    And were you trying to sell something?
16        A.     The insurance.
17        Q.     Selling insurance, okay.          And did Allstate
18   provide you with any training for that position?
19        A.     Only for two days, yes.
20        Q.     Two days training, okay.          Then after about a
21   month you quit the job at Allstate; is that correct?
22        A.     Yes.
23        Q.     And did you have another job lined up when you
24   left Allstate?
25        A.     No, I did not.


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 28 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                               26



 1        Q.     Okay.    How long -- so were you unemployed at
 2   that point in time when you left Allstate?
 3        A.     Yes.
 4        Q.     Okay.    For how long were you unemployed after
 5   you left Allstate?
 6        A.     I don't remember.        From -- let's see.       I
 7   remember working somewhere else, like, five months --
 8        Q.     I'm sorry.
 9        A.     -- without a job.
10        Q.     I'm sorry, how long?
11        A.     About five months, around there.
12        Q.     And then after about four or five months, did
13   you find another job?
14        A.     Yes.
15        Q.     And where was that?
16        A.     Fashion Q store clothes.
17        Q.     I'm sorry, was it Fashion Q, the letter Q?
18        A.     Yes.
19        Q.     And where was that at?
20        A.     That was around where I lived, like, in another
21   city, though.
22        Q.     Oh, where did you live at that point in time?
23        A.     Oh, I'm sorry, yeah, California.
24        Q.     Oh, okay.     Great.     So this time period we just
25   have been talking about, from your sophomore year in high


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 29 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                                27



 1   school up through getting the job at Fashion Q, this was
 2   all in California?
 3          A.    Yes.
 4          Q.    And what city were you in?
 5          A.    Winter Park.
 6          Q.    Winter Park?
 7          A.    Yes.
 8          Q.    Okay.   All right.      So you started the job at
 9   Fashion Q.     You think that was still in 1999 or would that
10   have been around 2000?        Do you know about what year that
11   was?
12          A.    2000.
13          Q.    Around 2000, okay.       And how long did you work
14   there?
15          A.    Like, five months, six months, around there.
16          Q.    And what was your position at the Fashion Q?
17          A.    Fitting room.
18          Q.    Oh, like a fitting room attendant?
19          A.    Yes.
20          Q.    Okay.   And any other positions while you were at
21   the Fashion Q?
22          A.    No.
23          Q.    Okay.   And let's see.       Did you quit the job at
24   the Fashion Q?
25          A.    Yes.


                  CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 30 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                                 28



 1        Q.     Okay.    And did you have another job lined up at
 2   that point in time?
 3        A.     No.
 4        Q.     Why did you quit the job at the Fashion Q?
 5        A.     I was pregnant.
 6        Q.     Oh, okay.     Let's see here.       So -- I'm sorry, I
 7   am looking back at my -- were you married at that point in
 8   time when you got pregnant?
 9        A.     Not married but we were together.
10        Q.     Together, okay.       I am just trying to find the
11   day you all got married.        So you got pregnant, you quit
12   the job.    When was the next time that you were employed
13   after you left the job at Fashion Q?
14        A.     When my baby was, like, six months.
15        Q.     Okay.
16        A.     I am not sure.       I don't know.
17        Q.     And then where did you go to work at that point?
18        A.     Knott's Berry Farm.
19        Q.     Oh, cool.     And what was your position there?
20   What did you do?
21        A.     Concession.      I was personalized jewelry.
22        Q.     And how long did you have that job?
23        A.     I am trying to remember.          Two years.
24        Q.     And did you do the same job the entire two years
25   you were employed at Knott's Berry Farm?


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 31 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                              29



 1        A.     Yes.
 2        Q.     Okay.    And did you quit that job at Knott's
 3   Berry Farm?
 4        A.     Yes.
 5        Q.     Okay.    And did you have another job lined up at
 6   that point in time?
 7        A.     No.
 8        Q.     And why did you quit the job at Knott's Berry
 9   Farm?
10        A.     My husband didn't want -- well, my boyfriend
11   didn't want me to work, like, just to stay with the baby I
12   guess.
13        Q.     Okay.    After you left the job at Knott's Berry
14   Farm, when was the next time you were employed?
15        A.     When I moved here in Arizona I moved here in
16   2006.
17        Q.     Okay.    And when you moved to Arizona in 2006,
18   did you get a job?
19        A.     Yes.
20        Q.     And where was that?
21        A.     The cleaners in Buckeye.
22        Q.     Like a dry cleaners?
23        A.     Dry cleaners, yes.
24        Q.     Okay.    And what was your job there?
25        A.     Just getting the clothes, counting the clothes


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 32 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                              30



 1   and charging.
 2          Q.    Okay.   And how long were you employed at the dry
 3   cleaners?
 4          A.    Maybe two years.
 5          Q.    And did you quit the job at the dry cleaners?
 6          A.    Yes.
 7          Q.    Okay.   And did you have another job lined up
 8   when you left the job at the dry cleaners?
 9          A.    Yes, Macy's warehouse.
10          Q.    And what was your position at the Macy's
11   warehouse?
12          A.    I was just a picker I guess it is called.
13          Q.    What does that mean?       What did you do?
14          A.    Like, I picked the merchandise and sorted it out
15   or packing.     It was, like, different type of positions.
16   It was just a warehouse associate I guess.
17          Q.    Okay.   So would people place orders with Macy's
18   and then you would pick out the merchandise and package it
19   up to fill their order?        Is that what you were doing?
20          A.    Yes.
21          Q.    Okay.   Great.     And then how long did you do that
22   job?
23          A.    It was only seasonal so it was, like, three
24   months.
25          Q.    Over the holidays?


                  CARRIE REPORTING, LLC - Certified Reporters
                                   (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 33 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                                 31



 1        A.      Yes.
 2        Q.      Okay.   And what did you do when you left the job
 3   at the Macy's warehouse?
 4        A.      I was just at home.       I was getting -- that's
 5   when it started getting anxiety attacks and panic attacks.
 6        Q.      Okay.   We are going to talk about some of your
 7   medical issues here in more detail in just a little while,
 8   but -- so in around -- let's see here.             Was it the
 9   holidays around 2008 when you worked at Macy's?
10        A.      I don't remember.       Because I started work --
11   after that, I started working in -- I started working in
12   Dollar Tree, like, in 2008 so -- oh, 2008 -- no, it was
13   2009.     I'm sorry, it was 2009.
14        Q.      Okay.
15        A.      So it was probably 2008 -- sorry.           My pump.   Oh,
16   okay.     Okay.
17        Q.      So you started working in Dollar Tree in about
18   2009?
19        A.      Yes.
20        Q.      Okay.   And what was your position at the Dollar
21   Tree?
22        A.      I was a cashier, and then I was an assistant
23   manager.
24        Q.      And how long were you employed at the Dollar
25   Tree?


                  CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 34 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                               32



 1        A.     Oh, god, like, seven years.           I left the job
 2   November -- I forgot what day but of 2018.
 3        Q.     Okay.    So at the time you left the job at Dollar
 4   Tree in 2018, was your position assistant manager?
 5        A.     Yes.
 6        Q.     Okay.    And about how much did you make in 2018
 7   in the position of assistant manager at the Dollar Tree?
 8        A.     11.95.
 9        Q.     And that was hourly?
10        A.     Yes.
11        Q.     Okay.    Were there any benefits?
12        A.     No.
13        Q.     Were you employed full time in 2018?
14        A.     Part time.
15        Q.     Part time.      About how many hours a week were you
16   working?
17        A.     Sometimes 30, sometimes 25.           Only in the
18   holidays they used to give me a little bit more hours.
19        Q.     While you were employed at the Dollar Tree, did
20   they provide you with any skills training in connection
21   with your job?
22        A.     No.
23        Q.     Okay.    And let's see.       What year did you get
24   your -- oh, you got your GED in 2009, right?
25        A.     Yes.


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 35 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                              49



 1   BY MS. CATERO:
 2        Q.     Okay.    We will move on.
 3                      In 2019, while you were enrolled in TASC,
 4   did you have any credit cards?
 5        A.     Yes.
 6        Q.     And how many?
 7        A.     Three.
 8        Q.     And what kind were they?
 9        A.     It was, like, from a store, like, Victoria's
10   Secret, Forever 21 --
11        Q.     Okay.    I'm sorry.      Go ahead.
12        A.     Forever 21.
13        Q.     And other than the Victoria's Secret and the
14   Forever 21 credit cards, did you have any other credit
15   cards in 2019?
16        A.     I am trying to think.         No, no other credit
17   cards, but I had a credit for Conn's.
18        Q.     Oh, so not a card but a -- had you purchased
19   something at Conn's appliances?
20        A.     Yes.
21        Q.     And did you finance it through them?
22        A.     Yes.
23        Q.     So you had to make payments to Conn's appliance
24   for the purchase of an appliance?
25        A.     Yes.


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 36 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                               50



 1        Q.      Okay.    What was it that you purchased?
 2        A.      A TV and a computer.
 3                      MS. CHAMBLEE-RYAN:         Objection, vague as to
 4   time.
 5   BY MS. CATERO:
 6        Q.      In 2019, did you have an account with Conn's
 7   appliance that you had to make payments on?
 8        A.      I'm sorry, what was that?
 9        Q.      In 2019, were you still making payments to
10   Conn's appliance for the purchase of the TV and the
11   computer?
12        A.      Not all the time.       I was giving --
13        Q.      When did you purchase the TV through Conn's
14   appliance?
15        A.      I don't remember.       I was still working at Dollar
16   Tree though so probably 2018.
17        Q.      Okay.    Did you purchase the computer at Conn's
18   appliance at the same time that you purchased the
19   television?
20        A.      No.
21        Q.      Was it before or after you purchased the
22   television?
23        A.      After.
24        Q.      Okay.    And when did you purchase the computer at
25   Conn's appliance?


                  CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 37 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                              51



 1        A.     Probably, like, a month later from the TV.
 2        Q.     Do you think you purchased the computer in 2018?
 3        A.     Yes.
 4        Q.     Okay.    And you financed both the television and
 5   the computer with Conn's appliance?
 6        A.     Yes.
 7        Q.     Okay.    So did you have a monthly payment on the
 8   TV and computer that you owed to Conn's appliance?
 9        A.     Yes.
10        Q.     Okay.    And do you remember how much that monthly
11   payment was?
12        A.     It was 175.
13        Q.     Okay.    And did that 178 (sic) monthly payment --
14   that was for both the television and the computer?
15        A.     Yes.
16        Q.     And do you remember what the term was of that
17   agreement, for how many months total you would have to
18   make the $178 payment?
19        A.     No, I don't.
20        Q.     Was it for longer than a year?
21        A.     Yes.
22        Q.     Okay.    So would it be fair to say that in the
23   calendar year of 2019, during that entire calendar year,
24   you owed a monthly payment to Conn's appliance for the TV
25   and the computer?      Is that correct?


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 38 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                                  52



 1        A.     Yes.
 2        Q.     Did you eventually pay off that account with
 3   Conn's appliance?
 4        A.     No.
 5        Q.     Okay.    So you are still carrying a balance on
 6   that account?
 7        A.     Yes.
 8        Q.     Okay.    So we talked a moment ago in 2019, we
 9   were talking about your credit and that's how we got to
10   talking about the Conn's Appliances account, and you
11   mentioned a Victoria's Secret credit card, correct?
12        A.     Yes.
13        Q.     Actually, let me back up.          Before I leave the
14   issue of the Conn's Appliance, does Conn's send you a
15   monthly statement?
16        A.     They used to, but I have -- they have no more.
17   They just call me every day.
18        Q.     In 2019, were they sending you monthly
19   statements?
20        A.     In two thousand -- no, not all the time.              That's
21   why I still owe right now because I owe a lot there.
22        Q.     Is that -- is the Conn's appliance account, is
23   that currently in default?
24        A.     I don't know what that means, but I know they
25   still call for me for it to see if I can still pay -- give


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 39 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                                 53



 1   a little bit of payment of it.
 2        Q.     Okay.    I was not clear a moment ago.           I was
 3   asking you in 2019, was Conn's sending you in the mail a
 4   monthly statement, do you remember?
 5        A.     No, I don't remember.
 6        Q.     I know sometimes you can set things up for an
 7   auto debit out of an account.          Do you know if you had --
 8   your monthly payments to Conn's, were those set up on,
 9   like, an automatic deduction every month out of your
10   account?
11        A.     It was at first, but then I discontinued that.
12        Q.     Okay.    Do you remember what time period that
13   that account was set up on an auto debit?
14        A.     2018.
15        Q.     Okay.    Do you remember if in 2019, during the
16   time period you were enrolled in TASC, was the Conn's
17   account set up on an auto debit?
18        A.     No.
19        Q.     Okay.    How would you make the -- in 2019 while
20   you were enrolled in TASC, how would you make the monthly
21   payments on the Conn's account?
22        A.     In what year did you say?
23        Q.     2019.    And that's the year I understand you were
24   enrolled in TASC.      How would you send money to Conn's to
25   make a payment?      Would you write them a check?           Would you


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 40 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                                 54



 1   call them up and give them an account number?               How did you
 2   make those payments if you remember?
 3        A.      Call them or go to the store.
 4        Q.      In the instances in which you called them to
 5   make a payment, would you give them a credit card or a
 6   debit card number?       How did you make the payment over the
 7   phone?
 8        A.      Debit card.
 9        Q.      Okay.   And then the times that you would go into
10   the store to make a payment in 2019, do you remember how
11   you made the payment?
12        A.      Cash.
13        Q.      Was it your habit to go to the cash machine to
14   withdraw the cash the same day that you went to Conn's to
15   make the payment in cash?
16        A.      No.   That's when I was helping my mom, and she
17   used to pay me in cash.
18        Q.      Okay.   And how would you know what amount was
19   due every month if they were not mailing you a monthly
20   statement?
21        A.      Well, I never -- I -- at the last moment, I was
22   not giving the whole monthly thing.            I was just doing
23   whatever I had.
24        Q.      Oh, okay.    So you would pay sometimes different
25   amounts every month; is that right?


                  CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 41 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                              55



 1        A.      Yes.
 2        Q.      Okay.   If you had been paying that Conn's
 3   account on time, I think you said you remembered that the
 4   amount would have been around 178 per month; is that
 5   right?
 6        A.      Yes.
 7        Q.      Okay.   Did you sometimes pay them more than 178
 8   per month?
 9        A.      No.
10        Q.      Okay.   You sometimes paid them less than 178 per
11   month?
12        A.      Yes.
13        Q.      Okay.   And let's talk for a moment about the
14   Victoria's Secret card.        Did you have -- in 2019, did you
15   have a credit limit on that card?
16        A.      Yes.
17        Q.      Okay.   What was the limit, do you remember?
18        A.      300.
19        Q.      In 2019, while you were enrolled in TASC, do you
20   know if you were carrying a balance on that Victoria's
21   Secret credit card?
22        A.      Like if I already owed?
23        Q.      Yes.    Did you owe anything on that Victoria's
24   Secret account in 2019 while you were enrolled in TASC?
25        A.      Yes, I did.


                  CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 42 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                                   56



 1        Q.     Okay.    And how much, if you recall,
 2   approximately did you owe on the Victoria's Secret account
 3   in 2019 while you were enrolled in TASC?
 4        A.     I don't remember.
 5        Q.     Do you remember if it was less than a hundred?
 6        A.     No, it was way more.
 7        Q.     Okay.    Was it close to the account limit?
 8        A.     Yes.
 9        Q.     Okay.    Were you incurring -- if you remember, in
10   2019 when you were enrolled in TASC, were you incurring
11   any late fees on the Victoria's Secret account?
12        A.     Yes, I had late fees.
13        Q.     Okay.    And I know you may not remember
14   specifically, but I thought I heard you say a moment ago
15   that you owed way more than the $300 limit on the
16   Victoria's Secret card in 2019.          I just want to make sure
17   we are clear for the record if you remember.              During the
18   time frame you were enrolled in TASC in 2019, do you
19   remember if you owed more than $300 on the Victoria's
20   Secret account?
21        A.     Yes, because of the late fees, so it went
22   higher.
23        Q.     Okay.    Was it more than $400?
24        A.     Yes, it was around four something because I
25   remember seeing the four there.


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 43 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                                58



 1   10:53 a.m.
 2                       (Recess ensued from 10:53 a.m. until
 3   11:05 a.m.)
 4                       VIDEO TECHNICIAN:      We are back on the
 5   record at 11:05 a.m.
 6   BY MS. CATERO:
 7        Q.      Okay.    Lucia, when we took our break, we were
 8   talking about a couple of credit accounts that you had in
 9   2019.     We talked about I think the Conn's appliances
10   account and then we spent a couple of minutes talking
11   about your Victoria's Secret credit account.              And I think
12   you also mentioned in 2019 while you were enrolled in TASC
13   you had a credit account at Forever 21; is that correct?
14        A.      Yes.
15        Q.      Okay.    And do you remember what the limit was on
16   that account in 2021 -- or I'm sorry, 2019 at Forever 21?
17        A.      300.
18        Q.      Okay.    Do you remember during the time frame you
19   were enrolled in TASC, were you carrying a balance on that
20   Forever 21 account?
21        A.      Yes, I was.
22        Q.      And do you remember approximately what the
23   balance was during the time frame you were enrolled in
24   TASC?
25        A.      No, I don't.


                  CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 44 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                              59



 1        Q.     Was it close to the limit, do you remember?
 2        A.     Yes.
 3        Q.     Was it in excess of the limit while you were
 4   enrolled in TASC?
 5        A.     No, not in excess, not for that one.
 6        Q.     Okay.    So I know we talked a moment ago about
 7   the Victoria's Secret account with late fees, et cetera.
 8   It got above the $300 limit, but it is your recollection
 9   as to the Forever 21 account, at the time frame you were
10   enrolled in TASC the balance was not over the $300 limit?
11        A.     No.
12        Q.     But I think you said it was close to the limit;
13   is that correct?
14        A.     Yes.
15        Q.     Were you making payments on the Forever 21
16   account during the time frame you were enrolled in TASC?
17        A.     I was but just the minimum payment.
18        Q.     Okay.    Do you remember approximately how much
19   that minimum monthly payment was during the time frame you
20   were enrolled in TASC?
21        A.     $25.
22        Q.     Do you remember during the time frame you were
23   enrolled in TASC how you would make that minimum monthly
24   payment?
25        A.     Go to the store.


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 45 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                                60



 1          Q.   Would you make the monthly payment in cash?
 2          A.   Yes.
 3          Q.   Did the Forever 21 account -- did they send you
 4   monthly statements in the mail during the time frame you
 5   were enrolled in TASC?
 6          A.   At that time, yes.
 7          Q.   Okay.    Do you still have copies of those monthly
 8   statements?
 9          A.   I got a bill -- I am not sure if it is
10   Victoria's Secret or Forever 21.           I recently got it, and
11   it says I still owe for that card.
12          Q.   Okay.    And I am sure your lawyer can chime in
13   here if she would like, but I would like you to -- if you
14   could find a copy of that bill -- to send it to your
15   lawyers after the deposition, okay?
16          A.   Okay.
17                      MS. CHAMBLEE-RYAN:         Just to be clear,
18   Lucia, is that the one you sent us that we --
19                      THE WITNESS:      Oh, yes, the picture I sent
20   you?
21                      MS. CHAMBLEE-RYAN:         Yeah.   We produced
22   that.
23                      MS. CATERO:     Okay.
24                      THE WITNESS:      Oh, I didn't remember which
25   one it was.


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 46 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                              62



 1        Q.      So it is your testimony in 2019 on a couple of
 2   occasions you made the Forever 21 account -- or payment
 3   with your debit card?
 4        A.      Yes.
 5        Q.      Okay.   And I know you mentioned here you made
 6   some of the payments I think on the -- some of these
 7   accounts in cash in person.         What was the source of the
 8   cash that you used to make statements on these credit
 9   accounts?
10        A.      Are you asking where I got it from?
11        Q.      Exactly.
12        A.      Well, the only thing income that was coming in
13   was from my grandma -- sorry, my mom -- that I helped her
14   baby-sit.
15        Q.      And I think we -- the beginning we were talking
16   about your mom and the baby-sitting work that she did and
17   how she was paid for that.         Do you remember that
18   testimony?
19        A.      Yes.
20        Q.      Okay.   And in 2019 while you were enrolled in
21   TASC, did you assist your mom in providing the
22   baby-sitting services?
23        A.      Yes.
24        Q.      And about how many days a week would you help
25   your mom with the baby-sitting job?


                  CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 47 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                              63



 1        A.     Like, three days a week, around there, depends
 2   how I was feeling.
 3        Q.     And then on average during the time frame you
 4   were enrolled in TASC, about how much a week in cash would
 5   you earn in assisting your mom with providing the
 6   baby-sitting?
 7        A.     A hundred.
 8        Q.     Did your -- during the time frame you were
 9   enrolled in TASC, did your mother ever pay you more than a
10   hundred dollars in any week for assisting with the
11   baby-sitting services?
12        A.     No.
13        Q.     During the time frame you were enrolled in TASC,
14   was there ever a week where your mother paid you less than
15   a hundred dollars a week for assisting with the
16   baby-sitting?
17        A.     There was times when the mom -- the kids' mom
18   didn't pay her.
19        Q.     And in those instances, your mom wouldn't pay
20   you then, correct?
21        A.     Yes.
22        Q.     About how often during the time frame you were
23   enrolled in TASC was there ever a week where you didn't
24   earn any cash for assisting with the baby-sitting?
25        A.     When it was summer school, they didn't bring the


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 48 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                                   64



 1   girls or whatever.
 2        Q.     And when you say "bring the girls," I think you
 3   mentioned that your mother watched approximately four
 4   children, correct?
 5        A.     Yes.
 6        Q.     And during summer school, how many of those
 7   children would your mother watch?
 8        A.     It was the same, like, sometimes three or four
 9   just because they had different fathers.
10        Q.     And I think you were saying a moment ago that in
11   summer school -- would your mom still be baby-sitting all
12   four of the kids at the same time or were they in summer
13   school?
14        A.     No, they would be -- because the moms were
15   teachers so they didn't really bring them.
16        Q.     Okay.    So this is what I am getting at.             During
17   the summer when their mothers were not teaching, your
18   mother didn't then baby-sit four kids a week?
19        A.     No -- well, like, a month, they didn't -- then
20   she didn't, and then I guess she took care of only, like,
21   two kids.
22        Q.     So in the summertime there was a time period of
23   about a month when your mother only baby-sat two children
24   instead of four; is that correct?
25        A.     Yes.


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 49 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                              65



 1        Q.     And did that last for, like you said, about a
 2   month?
 3        A.     Yes.
 4        Q.     Okay.    And during that month when your mother
 5   was watching only two children, how much would you be paid
 6   per week for assisting with the baby-sitting services?
 7        A.     She only just gave me like $20.
 8        Q.     Okay.    And that lasted for about a month?
 9        A.     Yes.
10        Q.     Okay.    And then during the time frame that you
11   were -- that you were enrolled in TASC and you were being
12   paid in cash by your mother for helping with the -- the
13   baby-sitting, would you ever deposit that cash in a bank
14   account?
15        A.     Sometimes I did.
16        Q.     Okay.    And that would have been the Bank of
17   America account that your attorney produced records for?
18        A.     Yes.
19        Q.     Okay.    Did you have any accounts at any other
20   banks besides Bank of America?
21        A.     No.
22        Q.     Did you have any credit accounts with any gas
23   stations?
24        A.     No.
25        Q.     And I want to talk for a few minutes for just --


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 50 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                              66



 1   I am going to limit this next line of questioning about
 2   your expenses to just the time frame you were enrolled in
 3   TASC so I don't have to keep saying "enrolled in TASC"
 4   over and over again.       So do you understand that this next
 5   series of questions about your expenses, I am going to be
 6   asking you only about the months you were enrolled in
 7   TASC, okay?
 8        A.     Okay.
 9        Q.     Okay.    So during that time frame, let's talk
10   about your monthly expenses.          What all went into your
11   monthly expenses in that time frame?            What did you have to
12   spend money on every month?
13        A.     I -- first of all, my kids, and I -- I was
14   having trouble at the time with my car so money was going
15   towards the car, too, trying to fix it.
16        Q.     Okay.
17        A.     Phone bill.
18        Q.     Okay.    So in addition to spending -- having to
19   spend money on the kids, the car, the phone bill, was
20   there anything else that you had to spend money on every
21   month while you were enrolled in TASC?
22        A.     The last time I was trying to pay the Conn's
23   more than the other cards I guess, because my daughter
24   needed a computer.
25        Q.     Did you have to pay anything every month for


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 51 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                               67



 1   rent?
 2        A.     Once in a while I did pay -- I was helping my
 3   dad because it is three of us there, so ...
 4        Q.     Okay.    So -- but while you were enrolled in
 5   TASC, just those couple of months there, did you pay your
 6   -- any money towards the -- towards rent, towards the
 7   mortgage?
 8        A.     I did.    I paid less than what I used to pay.
 9        Q.     And how much would you pay?           And, again, we are
10   talking about just while you were enrolled in TASC, how
11   much would you pay every month towards the mortgage
12   payment?
13        A.     I would give them, like, mostly nothing, like,
14   $80, around there.       It was always different.
15        Q.     Okay.    But to the best of your memory, those
16   months while you were enrolled in TASC, you paid every
17   month about $80 to your father for rent?
18        A.     Yes.
19        Q.     Okay.    Sometimes more, sometimes less?
20        A.     Less.
21        Q.     Okay.    During the time frame you were enrolled
22   in TASC, what was the most in any given month that you
23   would have paid your father for rent?
24        A.     I think I gave him, like, $400, yeah, 400.
25        Q.     And during the time frame you were enrolled in


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 52 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                                  68



 1   TASC, was there ever a month where you did not pay your
 2   father any money towards the rent or the mortgage?
 3          A.   No.
 4          Q.   Okay.    And then how did you make the payment to
 5   your father towards the rent or the mortgage?               Did you
 6   give him cash?
 7          A.   Yes, cash.
 8          Q.   Okay.    Was it always cash?
 9          A.   Yes.
10          Q.   So expensewise -- excuse me -- we were just
11   talking about all of your monthly expenses during the time
12   frame you were enrolled in TASC, and you mentioned your
13   kids, the car, the phone, the Conn's bill, and rent, were
14   there any other monthly expenses that you had to pay for
15   while you were enrolled in TASC?
16          A.   The car insurance.
17          Q.   Okay.    Anything else?
18          A.   Some medication that my medical didn't cover.
19          Q.   Anything else?
20          A.   No.
21          Q.   Okay.    I want to go over these kind of one by
22   one.    If you think of anything else as we are talking that
23   you had to pay every month, any expenses while you were
24   enrolled in TASC, if you think of anything else other than
25   the ones you've just mentioned, let me know, okay, while


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 53 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                                   69



 1   we are talking here.
 2                     But you mentioned that you had to pay
 3   expenses every month for your kids while you were enrolled
 4   in TASC.    What were those expenses that you had to pay for
 5   your kids?
 6        A.      Well, I -- I paid for my -- my son was in band
 7   so I had to pay some fee on that, and then my daughter was
 8   in culinary arts -- culinary -- cooking stuff.
 9        Q.      Okay.
10        A.      Like, that -- that type of stuff, and, like, I
11   have always -- I am the one -- only ones that used to
12   provide them with the clothing, the shoes, and the -- any
13   material they needed, like, you know, hygienewise and all
14   of that.    That was just me.       Their dad never helped.
15        Q.      Did your parents help pay any of those expenses
16   for the children?
17        A.      Stuff that -- when I didn't have money, yes,
18   they -- they helped me.
19        Q.      Okay.   Do you remember during the time you were
20   enrolled at TASC, did your parents help pay any expenses
21   for the children, if you remember?
22        A.      Was I enrolled?      Not when I was enrolled.        It
23   was before TASC, so, no.
24        Q.      Okay.   What type of -- you mentioned that your
25   daughter was interested in the cooking and the culinary


                  CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 54 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                              70



 1   arts.
 2        A.     Yes.
 3        Q.     What type of expenses did she have associated
 4   with that interest?
 5        A.     She had to buy a uniform, and they gave her
 6   trips, like, for competition, and I had to pay for that.
 7        Q.     Was your daughter enrolled in a program for
 8   culinary arts?
 9        A.     Yes.
10        Q.     Okay.    Was this through a -- her school?
11        A.     Yes.
12        Q.     And what school was that?          Do you remember?
13        A.     Yonker High School.
14        Q.     Okay.    And just on average on a monthly basis
15   while you were enrolled in TASC, do you remember how much
16   you had to spend towards your daughter's culinary arts
17   program?
18        A.     150.
19        Q.     And how did you pay this?
20        A.     Cash.
21        Q.     And then what were your son's expenses
22   associated with being a member of the band?
23        A.     The uniform, the rental of the trumpet, and his,
24   like, trips to, like, Sedona, Flagstaff, and all of that.
25        Q.     And during the time you were enrolled in TASC,


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 55 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                                    71



 1   about how much did you spend on a monthly basis associated
 2   with your son's involvement in the band?
 3        A.     That one was, like, $200.
 4        Q.     A month?
 5        A.     A month was, like -- oh, I'm sorry, that was
 6   like 130, around there, like, it depends how far they
 7   went, I guess, or how they are going to provide food or
 8   not, but the first time was $200, the first time.
 9        Q.     Do you remember paying any expenses associated
10   with your son's involvement in the band while you were
11   enrolled in TASC?
12        A.     Yes.
13        Q.     Okay.    And how did you make those payments
14   toward the band expenses?
15        A.     Cash.
16        Q.     And while you were enrolled in TASC, remind me
17   again about how much you were receiving a month in cash
18   from your mother for assisting with the baby-sitting.
19        A.     Well, she used to give me a hundred a week if it
20   was -- if I helped her with the kids all week.
21        Q.     Okay.    So you were looking about $400 a month in
22   cash from your mother?
23        A.     Yes.
24        Q.     Then you mentioned other expenses obviously for
25   your kids is they need clothes and they need shoes.               You


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 56 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                                72



 1   mentioned the hygiene products, et cetera.              About how much
 2   a month while you were enrolled in TASC did you spend on
 3   those other items you mentioned, the clothing, the shoes,
 4   the hygiene items for your children?
 5        A.     A month, it was, like, a hundred for both.
 6        Q.     Total for both?
 7        A.     Yes.
 8        Q.     Okay.    And how did you pay for those things?
 9   Did you use your debit card or you pay cash usually?
10        A.     Usually debit.
11        Q.     Okay.    And let's talk about -- you mentioned
12   that one of your monthly expenses was a car while you were
13   enrolled in TASC.      Did you own a car while you were
14   enrolled in TASC?
15        A.     Yes.
16        Q.     Okay.    And what kind of car was it?
17        A.     Acura.
18        Q.     Okay.    And did you owe car payments on it while
19   you were enrolled in TASC?
20        A.     No.
21        Q.     No car payments.       So did you own it outright,
22   you didn't have a monthly payment?
23        A.     No.
24        Q.     Okay.    So I just want to make sure I got that we
25   are not having a double negative here.


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 57 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                                      73



 1                     Did you have a monthly car payment during
 2   the time frame you were enrolled in TASC?
 3        A.      That is because before that Acura, I had a
 4   Nissan Versa and that I was giving payments.              I am just to
 5   remember what year I had it if I was in TASC or not.                 I
 6   don't really remember if it was during that time because I
 7   know I had that, and I couldn't -- I couldn't do the
 8   payments so I gave it to my brother, and he started paying
 9   that car and then I got the Acura.
10        Q.      And so do you remember about when you purchased
11   the Acura?
12        A.      No, I don't.     That's what I am trying to
13   remember if I had the Nissan when I was in TASC or not.                   I
14   don't remember.
15        Q.      So as you are sitting here, you don't remember
16   what car you owned during the time frame you were enrolled
17   in TASC?
18        A.      No, because as soon as I quit Dollar Tree, I
19   couldn't give the payments for that car, so I am trying to
20   remember, like, if I got it when I was already enrolled in
21   TASC or not.     Oh, yeah, I think I had the Acura.               I had
22   the Acura, but I was still owing on the other car so
23   that's when my brother took over.
24        Q.      And then how did you -- you still owed money on
25   the Nissan and you acquired the Acura.             Did you buy the


                  CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 58 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                              74



 1   Acura?
 2        A.     Yes, with the income tax money.
 3        Q.     Got it, okay.      Do you remember the purchase
 4   price for the Acura?
 5        A.     4,000.
 6        Q.     And you paid for the Acura all at one time, you
 7   didn't finance it and have monthly payments?
 8        A.     No, I didn't.      One time.
 9        Q.     Okay.    You made one payment and bought the
10   Acura, correct?
11        A.     Yes.
12        Q.     Okay.    But your testimony is that in 2019 while
13   you were enrolled in TASC while you had the Acura, you
14   also still owed payments on the Nissan; is that correct?
15        A.     Yes, I still owed them -- yes.
16        Q.     Okay.    I gotcha.     And I think you mentioned a
17   moment ago that at some point in time your brother started
18   helping you make the payments on the Nissan; is that
19   correct?
20        A.     Yes.
21        Q.     Okay.    And about when was that, if you remember?
22        A.     Maybe -- I don't really remember, but I want to
23   say February of 2019, but I am not sure.
24        Q.     Do you remember how much the monthly payment was
25   on the Nissan?


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 59 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                              75



 1        A.     350.
 2        Q.     And now prior to your brother taking over
 3   payments for the Nissan, how would you make the payment on
 4   the Nissan?
 5        A.     I wasn't -- well, when I quit Dollar Tree, I was
 6   not --
 7        Q.     Okay.
 8        A.     -- but when I was in Dollar Tree, I did through
 9   a card.
10        Q.     Would you use a credit card to make the payments
11   or a debit card?      How did you make the Nissan payment
12   before you quit working at the Dollar Tree?
13        A.     Debit -- debit card.
14        Q.     Okay.    And then also with the car, the Acura
15   that you were driving while you were enrolled in TASC,
16   about how much a month did you spend on gas?
17        A.     Let's see.      Probably, like, a hundred.
18        Q.     Is there a particular place where you usually
19   gas up?   Do you stop at the same place all the time?
20        A.     No different -- I mean, there is, like, three
21   gas stations around where I live.
22        Q.     Yeah.
23        A.     They are all different, yeah.
24        Q.     Oh, so you would go to -- you don't always go,
25   for example, to, like, a Circle K or a Chevron, you would


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 60 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                              76



 1   go to different brands of gas stations?
 2        A.      Yes.
 3        Q.      Okay.    And I think you mentioned that you had
 4   also the expense while you were enrolled in TASC of paying
 5   car insurance?
 6        A.      Yes.
 7        Q.      Were you paying the car insurance while you were
 8   enrolled in TASC on both the Nissan and the Acura?
 9        A.      No, just on the Acura.
10        Q.      And how much was the car insurance per month on
11   the Acura?
12        A.      $96.
13        Q.      Do you remember who that car insurance was
14   through?
15        A.      GEICO.
16        Q.      And how would you make the car insurance payment
17   every month while you were enrolled in TASC?
18        A.      Debit card.
19        Q.      Debit, okay.     And while you were enrolled in
20   TASC, you were not making payments anymore for the Nissan,
21   correct?
22        A.      Correct.
23        Q.      Okay.    Got it.    I think you mentioned that you
24   had a monthly expense for the phone.            Can you tell me how
25   much a month while you were enrolled in TASC you paid for


                  CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 61 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                                    77



 1   your phone?
 2        A.      Sometimes it was 200.        Sometimes it was like one
 3   seventy something -- I am not sure.            It was always
 4   different.     I don't know why it has always been different,
 5   yeah.
 6        Q.      Yeah, that was going to be my next question.              Do
 7   you know why it was different every month?
 8        A.      That's what I would like to know.           I would call
 9   them and tell them, "Why you guys told me it was going to
10   be a certain amount every time?"           And it was always
11   different, and I would always -- I had been wanting to
12   change Sprint, but I am still there.            I don't know why.
13        Q.      I think you answered my next question.               Who was
14   your provider while you were at TASC?            Was it Sprint?
15        A.      Yes.
16        Q.      Okay.   Were there more than -- was there more
17   than one device or more than one telephone on your monthly
18   cell phone plan?
19        A.      Yeah, it is mine and my two kids.
20        Q.      Okay.   While you were enrolled at TASC, did your
21   kids have a job, were they employed at all while they were
22   in school?
23        A.      No -- well, my son used to go to -- you know how
24   when they have events or anything like that, they use
25   different little concession stands for the school, he used


                  CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 62 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                                   78



 1   to do and they used to pay him.          My daughter had a -- no,
 2   that was 2018.       She didn't have a job just as she started
 3   going to college -- was it college -- oh, my God.                 I don't
 4   remember.    When did she go -- I don't remember where she
 5   went to college when she started going to college.
 6        Q.      Did either of your kids contribute anything
 7   towards the cell phone bill?
 8        A.      Yes, my daughter.
 9        Q.      Okay.    And how much did she contribute?
10        A.      She used to give me, like, 100 or sometimes she
11   even paid the bill because she was having money because
12   her aunts were giving her money for some help that she was
13   doing.
14        Q.      When you say "her aunts," were these -- these
15   aunts, were they your sisters or her father's sisters?
16        A.      Her father's.
17        Q.      Father's sisters, okay.
18                     And then how did you usually pay the cell
19   phone bill on the times you paid it while you were
20   enrolled in TASC?
21        A.      Debit card.
22        Q.      Okay.    Okay.    I think you mentioned a moment
23   ago, too, that you had some expenses associated with
24   medications or prescriptions that were not covered by your
25   insurance.     During the time frame you were enrolled in


                  CARRIE REPORTING, LLC - Certified Reporters
                                   (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 63 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                              79



 1   TASC, do you remember on average how much a month that you
 2   had to come out of pocket to pay for prescription
 3   medication?
 4        A.      Like, $50.
 5        Q.      And how would you pay that every month for the
 6   prescriptions?
 7        A.      Cash at Walgreens.
 8        Q.      Okay.   And then the -- during the time frame you
 9   were enrolled in TASC, did you have some form of health
10   insurance?
11        A.      Yes, I did.
12        Q.      And who was that through?
13        A.      It was AHCCCS.
14        Q.      AHCCCS, okay.     When you visited a doctor, any
15   kind of doctor, did you have to come out of pocket for any
16   expense while you were enrolled in TASC for any sort of a
17   co-pay or an office visit?
18        A.      It was only the specialists, like, for a special
19   thing.    It was only like $10.
20        Q.      Okay.   And on the occasions you made that $10
21   payment, would you normally make that in cash or would you
22   use some other method of payment?
23        A.      Cash.
24        Q.      Okay.   Let's talk for a minute about I know you
25   mentioned that sometime in late 2018 I think it was you


                  CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 64 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                              80



 1   quit your job at the Dollar Tree; is that correct?
 2        A.     Yes.
 3        Q.     And why was that?
 4        A.     Because my -- my doctor kept recommending that I
 5   shouldn't work because of my illness and how I felt and
 6   all that.    He had told me, like, a couple times already
 7   and I just didn't listen, and every time I used to go see
 8   him, he was, like, you have to quit until you get better,
 9   and so then I did it, and from there -- well, that's why I
10   did it I guess.      He told me to.
11        Q.     And what was the name of that doctor that told
12   you you should quit working because of your illness?
13
14               (PAGES 81-96 HAVE BEEN DESIGNATED CONFIDENTIAL.)
15
16
17
18
19
20
21
22
23
24
25


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 65 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                              81



 1               (PAGES 81-96 HAVE BEEN DESIGNATED CONFIDENTIAL.)
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 66 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                              82



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 67 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                              83



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 68 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                              84



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 69 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                              90



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 70 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                              91



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 71 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                              92



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 72 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                              97



 1          Q.    Okay.   Since you quit the job at the Dollar
 2   Tree, have you applied for any other employment?
 3          A.    Have I applied?      I have applied, but I have not
 4   received a call.
 5          Q.    Okay.   Where did you apply?
 6          A.    Aldi's -- Aldi's.
 7          Q.    Can you spell that, please?
 8          A.    A-L-D-I.
 9          Q.    And what is that?
10          A.    It is a grocery store.
11          Q.    Oh, okay.    And what type of position did you
12   apply for?
13          A.    Just cashier.
14          Q.    Okay.   And when was that you submitted the job
15   application at Aldi's?
16          A.    It was this year.       I don't recall what month was
17   it, but I know it was this year.
18          Q.    Okay.   So sometime in 2020 you submitted that
19   job application?
20          A.    Yes.
21          Q.    In 2019, did you submit a job application
22   anywhere?
23          A.    I don't know -- I don't remember if I worked or
24   not.    Oh, my gosh.     No, I didn't.
25          Q.    Okay.   Were you actively looking for a job in


                  CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 73 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                                   98



 1   2019?     Were you, like, reading want ads and things?
 2        A.      Yeah, I remember being on Indeed.           I have an
 3   account for Indeed.
 4        Q.      Any other job site sources that you referenced
 5   in 2019 looking for a job?
 6        A.      No.
 7        Q.      And when you were on Indeed, what types of
 8   positions were you looking for?
 9        A.      Just any -- I mean, retail, because that was
10   more experience I had, retail.
11        Q.      Did you look for any -- I know you mentioned
12   early on that you had a call center type job with Allstate
13   in 2019.    Did you look for any openings at a call center?
14        A.      No, I didn't.
15        Q.      Okay.   Anything else that you did in 2019 to try
16   to locate employment?
17        A.      I am trying to think.        No.
18        Q.      And I know we talked before the lunch break
19   about your expenses that you had in 2019.             Let's talk for
20   a minute about any sources of money that you had.                 I know
21   you mentioned that you were making some money helping your
22   mom with the baby-sitting business, right?
23        A.      Yes.
24        Q.      Did you receive any other money from anyone in
25   2019?


                  CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 74 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                               99



 1          A.     Well, just before TASC I did.
 2          Q.     Okay.   And how much did you receive?
 3          A.     It was -- I -- I asked my friend to loan me
 4   money.      How much was it?      I don't remember how much it
 5   was.    400 or --
 6          Q.     Do you remember the name of the friend who
 7   loaned you that money?
 8          A.     Yes.    Noemy.
 9          Q.     Can you spell that for me?
10          A.     N-O-E-M-Y.
11          Q.     Oh, Noemy.    And Noemy's last name?
12          A.     Flores.
13          Q.     Flores, okay.      Did you receive any other money
14   in 2019 from any source?
15          A.     My -- when it was -- well, she used to help me
16   out a little bit, but it was mostly also my cousin.
17          Q.     Okay.   And what is your cousin's name?
18          A.     Paul Diaz.
19          Q.     And how much did you receive from Paul Diaz in
20   2019?
21          A.     He was helping me out sometimes, like, with the
22   -- also with my -- my stuff that I needed for, like, for
23   myself.
24          Q.     Would Paul Diaz give you money?
25          A.     Yes.


                   CARRIE REPORTING, LLC - Certified Reporters
                                    (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 75 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                              100



 1          Q.   How much money in 2019?
 2          A.   Like, well, he would help me with gas and stuff,
 3   so probably, like, $40.
 4          Q.   Total in 2019?
 5          A.   Oh, probably more.        I am not -- it was not
 6   always the same amount, so ...
 7          Q.   Yeah.    If you could kind of ballpark a total for
 8   2019 that you received from Paul Diaz.
 9          A.   Probably $400.
10          Q.   Okay.    And that was in cash?
11          A.   Yes.
12          Q.   Okay.    Was it always in cash from Paul Diaz?
13          A.   When it was gas, he used to, like, use his card.
14          Q.   Okay.    So you would be together at the gas
15   station and Paul would put his card in the gas pump for
16   you?
17          A.   Yes.
18          Q.   Okay.    Is that in addition to the $400 you just
19   mentioned or was that what you included in that $400
20   probably?
21          A.   That's what I included.
22          Q.   Okay.    And then other than cash and buying the
23   cash for you, did Paul Diaz buy anything else for you in
24   2019 to help you out financially?
25          A.   No.


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 76 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                              101



 1        Q.     Okay.    And so we mentioned your friend, Noemy
 2   Flores, and your cousin, Paul Diaz.            Did anyone else give
 3   you financial assistance in 2019?
 4        A.     Other than them -- well, my daughter.
 5        Q.     Okay.    And how much did your daughter give you
 6   in 2019?
 7        A.     Like, for the total year?
 8        Q.     Yes.    For the year, if you could just ballpark,
 9   how much total did your daughter give you?
10        A.     Like, 600.
11        Q.     Would your daughter always give that to you in
12   cash or would she give it to you some other way with like
13   a check or a debit card?
14        A.     Through Zelle.
15        Q.     Zelle?
16        A.     Zelle.
17        Q.     Did she always -- your daughter in 2019 --
18   always transfer money to you through Zelle or did she use
19   any other method?
20        A.     Sometimes she gave me cash but most of the time
21   it was through Zelle.
22        Q.     Okay.    Did she ever write you a check in 2019?
23        A.     No.
24        Q.     Okay.    So anybody else besides Noemy, Paul, or
25   your daughter who gave you financial assistance in 2019?


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 77 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                              102



 1        A.     No.
 2        Q.     Okay.    I think you mentioned -- were you dating
 3   -- was it Travis?      Is that his name?
 4        A.     Travis.
 5        Q.     Were you dating Travis in 2019?
 6        A.     Yes, I was.
 7        Q.     Okay.    And Travis was employed?
 8        A.     He was employed.
 9        Q.     He was in employed.        And I think you said in
10   2019 while you were applied in TASC he was employed at
11   Clayton out in Buckeye working on the travel homes?
12        A.     Yes, but not through the whole year.
13        Q.     Okay.    But was he employed, Travis, while you
14   were working -- I'm sorry, while you were enrolled at
15   TASC?
16        A.     Let me see.      I am trying to think of the months
17   because I know he -- he was out of work a couple of
18   months.   I just don't remember what months was it.
19        Q.     Was Travis laid off part of the time in 2019?
20        A.     Yeah, he was.
21        Q.     So Clayton laid him off for a period of time?
22        A.     Yes, they did.       I just don't remember the
23   months.
24        Q.     In 2019, did Travis ever give you or loan you
25   money to help pay for expenses?


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 78 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                               103



 1          A.   He probably did, just to buy food to go out and
 2   eat, but that is pretty much -- not really because he had
 3   a place to pay his rent to --
 4          Q.   Okay.    But once in a while you guys would go out
 5   and Travis would pay for the meal?
 6          A.   Yes.
 7          Q.   Okay.    Any other sort of financial assistance
 8   that you received from Travis in 2019 other than him
 9   occasionally buying a meal?
10          A.   He also helped with gas.
11          Q.   Okay.    About how often would Travis pay for the
12   gas?
13          A.   Not that often.       Probably, like, two times a
14   month.
15          Q.   Okay.    So we have talked about Noemy, your
16   cousin Paul, your daughter, some assistance from Travis.
17   Anybody else provide you with any sort of financial
18   assistance in 2019?
19          A.   No.
20          Q.   Okay.    Other than giving you the money for
21   helping her out with the baby-sitting business, did either
22   your mom or your dad give you any financial assistance in
23   2019?
24          A.   No.
25          Q.   Okay.    What about your brother?          Did he give you


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 79 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                              104



 1   any financial assistance in 2019, Anthony?
 2        A.     I don't know -- my brother, no.
 3        Q.     Do you have any other brothers or sisters
 4   besides Anthony?
 5        A.     Yes, I have an older brother.
 6        Q.     Okay.    And what is his name?
 7        A.     Ernesto Lopez.
 8        Q.     And in 2019, was your brother Ernesto employed?
 9        A.     I don't remember -- I don't really talk to him.
10        Q.     Okay.
11        A.     So I am not sure about that.
12        Q.     Oh, okay.     When was the last time you talked to
13   Ernesto?
14        A.     Well, last time I spoke to him was August of
15   this year --
16        Q.     Oh, okay.
17        A.     -- which is --
18        Q.     Yeah.    Does he live here in town?
19        A.     Yes, he lives in Glendale.
20        Q.     In Glendale.      And you just don't know whether or
21   not he was employed in 2019?
22        A.     Yeah, I am not sure.        He doesn't last in jobs so
23   I am not sure.
24        Q.     And Ernesto didn't provide you with any
25   financial assistance in 2019?


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 80 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                                 105



 1        A.     No.
 2        Q.     No, he did not?
 3        A.     No.
 4        Q.     Okay.    Then, again, I don't want you, with these
 5   next couple of questions, to tell me anything that was
 6   said between you and a lawyer, but when was the first time
 7   that you were contacted to be a party -- to be a plaintiff
 8   in this case?
 9        A.     I want -- March.       No.    April.    I think it was
10   April.
11        Q.     Of 2019?
12        A.     Yes, in two thousand --
13        Q.     And is that the same month I think that you
14   enrolled in TASC?
15        A.     I think -- I enrolled in March.
16        Q.     Okay.    Were you currently enrolled in TASC the
17   first time you were contacted by an attorney to be a
18   plaintiff in this case?
19        A.     Yes, I was.
20        Q.     Okay.    And do you recall if it was towards the
21   beginning of your enrollment in TASC or towards the end?
22        A.     Like, in the middle -- oh, I guess towards more
23   the end.
24        Q.     Okay.    And I think you mentioned a moment ago
25   that you enrolled in TASC in March of 2019?


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 81 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                              116



 1               (PAGES 116-120 HAVE BEEN DESIGNATED
 2   CONFIDENTIAL.)
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 82 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                                127



 1          A.   Yes, that's how I remember about the guy.
 2          Q.   Okay.    Did he handle the sign-in process?
 3          A.   Yes.
 4          Q.   Okay.    Did you just have to sign your name on a
 5   sheet or did you have to fill out other paperwork?
 6          A.   There was my name -- there was other paperwork,
 7   yes.
 8          Q.   Okay.    And I will be showing you some things
 9   here in a little bit that might refresh your memory, but
10   do you remember specifically what the paperwork was that
11   you had to fill out?
12          A.   It was why was the reason I was there.
13          Q.   Okay.    Do you remember if you were given copies
14   of that paperwork that you filled out?
15          A.   No, I don't remember.
16          Q.   Okay.    At the orientation, were you given any
17   sort of information packet?
18          A.   I -- I -- yeah, they did give me a packet.
19          Q.   Okay.    Was it in an envelope or in a folder?
20   What kind of packet was it?
21          A.   Well, it was papers -- just papers.             There was
22   no envelope.
23          Q.   Okay.    About how many pages?         Do you remember?
24          A.   No, I don't remember.
25          Q.   Okay.    Were those pages loose or were they


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 83 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                              128



 1   stapled together?
 2          A.   Stapled.
 3          Q.   You sound unsure.        Do you remember?
 4          A.   Could I see if this is the signing -- no, you
 5   know what, I don't remember.          I don't remember.
 6          Q.   Okay.    Do you remember what kind of information
 7   was in that packet that they gave you?
 8          A.   I only remember the -- the options that I had,
 9   like, how to pay it and what I have to do, like -- like,
10   every -- like, they have to -- they gave me the number I
11   have to call TASC every day to see if I have to go test or
12   not.    That's pretty much what I remember.
13          Q.   Okay.    You said you remember there was some
14   information in there with the options about how to pay it.
15   What do you remember about that information?
16          A.   Oh, like, I can pay it in full or give payments.
17          Q.   Okay.    Was there any information given to you in
18   this packet about financial assistance?
19          A.   No, there was not.
20          Q.   So we talked about a minute ago you said when
21   you came in, you had to sign in with the man and fill out
22   some paperwork.      What happened next at the orientation?
23          A.   Well, from there, the lady that was sitting down
24   started talking about the program and then they put a
25   video of the consequences of smoking marijuana.


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 84 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                               130



 1        A.     I had to go -- well, I had to pass the test, the
 2   drug test, and I think I went to another orientation --
 3   another class.
 4        Q.     Okay.    Do you remember, were any of the other
 5   people in the room -- did anybody ask any questions during
 6   the presentation during the orientation?
 7        A.     The only person I remember asking was if they
 8   were sick of a cough and if they took Nyquil would that
 9   come in their test.
10        Q.     Okay.    Do you remember anybody else in the
11   orientation group asking any questions?
12        A.     No, I don't.
13        Q.     You said I think the lady in the red dress also
14   spoke.    Do you remember what she said?
15        A.     She was the one that -- well, she talked about
16   the video that we were going to watch.
17        Q.     Okay.    And do you remember anybody at this
18   orientation at all talking about financial assistance?
19        A.     No.
20        Q.     Did anybody talk about what would happen if
21   somebody couldn't make any of the required payments?              Was
22   that discussed at orientation?
23        A.     No.
24        Q.     You don't remember anybody saying what happens
25   if I can't pay?


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 85 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                                131



 1        A.     No, the -- I asked that lady because the person
 2   that was sitting next to me had done that program before
 3   and said that that was, like, something they offered so
 4   that's why I asked that lady that if I could -- if there
 5   was any help, and she said that she -- it was not up to
 6   her or nothing like that.
 7        Q.     Okay.    So when you were at the orientation -- I
 8   just want to make sure we have a clear record -- there was
 9   somebody sitting next to you that told you that they had
10   gotten financial assistance with the TASC payments
11   previously; is that correct?
12        A.     Yes.
13        Q.     Okay.    Do you remember that lady?          What she
14   looked like?
15        A.     All I remember is that she was blond.
16        Q.     Okay.    Did you ever get her name?
17        A.     No.
18        Q.     Do you remember about how old she was?
19        A.     Like in her 20s.
20        Q.     Okay.    So younger gal?
21        A.     A lot younger.
22        Q.     Did she have long hair or short hair?
23        A.     She had it in a bun.
24        Q.     Okay.    Do you remember what ethnicity she was?
25        A.     Caucasian.


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 86 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                              132



 1        Q.     Okay.    And so she said to you that she had been
 2   in the program previously?
 3        A.     Yes.
 4        Q.     And she had obtained financial assistance with
 5   making the payments?
 6        A.     Yes.
 7        Q.     Okay.    Did she tell you anything else with
 8   respect to paying for the program?
 9        A.     She also said if you -- like, you just have to
10   provide them that you get food stamps with that like, they
11   would help you out.       That's all she -- that's all I
12   remember she telling me.
13        Q.     Okay.    Did she tell you that she -- that she
14   filled out an application to get financial assistance with
15   the TASC payments?
16        A.     Yes.
17        Q.     Okay.    And so then did this prompt you to ask
18   the question that is in paragraph 294 of the second
19   amended complaint there, you asked somebody about you
20   having no income and not being able to afford the fees; is
21   that correct?
22        A.     Yes.
23        Q.     Okay.    And that happened at the orientation
24   class?
25        A.     Yes.


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 87 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                              133



 1        Q.     And of the four people we have been talking
 2   about here that we have been trying to describe who were
 3   the TASC employees, which one of those people was it that
 4   you asked that question to?
 5        A.     The lady that was sitting down with the curly
 6   hair.
 7        Q.     Okay.    The curlied hair lady?
 8        A.     Yes.
 9        Q.     Do you remember her name at all?
10        A.     No, I don't.
11        Q.     What exactly was it that you said to her if you
12   can remember?
13        A.     I said that I heard you guys offer assistance to
14   people that get food stamps or any government program
15   thing.    So I told her would you be able to help me with,
16   that and that's when she responded it was not up to her.
17        Q.     Did you ask her if there was anything anybody
18   else at TASC you could speak to about getting the
19   financial assistance?
20        A.     No.
21        Q.     Did you say anything else to her in this
22   conversation?
23        A.     Just, "Okay.      Thank you."
24        Q.     And what exactly was it again that she said back
25   to you?


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 88 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                              134



 1        A.     "It is not up to me."
 2        Q.     And that's all she said?
 3        A.     Yes.
 4        Q.     Okay.    So -- so we have a clear record, she --
 5   she did not say that financial assistance was not
 6   available, correct?
 7        A.     No, she didn't.
 8        Q.     She just said it was not up to her?
 9        A.     Yes.
10        Q.     Okay.    After that, when was the next time that
11   you asked a TASC employee about financial assistance?
12        A.     Well, from that, I didn't go to -- until, like,
13   another three-hour class.         From there, I was just, like --
14   I just -- like, I mean, they see it as my fault, so, I
15   mean, I thought the girl next to me that told me about
16   that was probably lying or something, I don't know, so I
17   didn't try again.
18        Q.     So after that orientation, you did not ask any
19   representative of TASC at any point whether there was
20   financial assistance available?
21        A.     No, just like towards the -- well, I am not sure
22   if it was end or not.        That is when I told my case manager
23   about it, that I was not being -- that I cannot come up
24   with the income that -- and, like, she -- I don't remember
25   exactly what she responded, but she also didn't really


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 89 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                              136



 1   I have her -- Garcia?        Oh, my god.      I don't know.
 2        Q.      You think her name was Veronica, though?
 3        A.      Veronica or -- yeah, it was Garcia, though.          It
 4   was the last name Garcia.
 5        Q.      Garcia, okay.     And how often did you, while you
 6   were enrolled in TASC, did you communicate with
 7   Ms. Garcia?
 8        A.      How often?
 9        Q.      Yeah.
10        A.      Oh, not that often.       It was not that much.
11        Q.      Like, once a week, once a month?
12        A.      Probably once a month.
13        Q.      Okay.    And did you communicate with Ms. Garcia
14   by e-mail?
15        A.      Yes.
16        Q.      Okay.    We talked about that a little bit
17   earlier.    I will show you another paragraph of the
18   complaint, if I could here.         Can you take a look at
19   paragraph 301 up on the screen?          It is on page 33 of the
20   second amended complaint.         It says there that when you
21   first started on the Marijuana Diversion Program, the
22   closest location where you could test was approximately a
23   45-minute drive each way from your home if there was no
24   traffic.
25                       Do you see that paragraph?


                  CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 90 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                              137



 1        A.     Yes.
 2        Q.     Is that a true statement?
 3        A.     Yes.
 4        Q.     And do you know what TASC location that was that
 5   you were driving to for the tests?
 6        A.     7th Street or 7th Avenue.          I get them confused
 7   but one of those 7s.
 8        Q.     Okay.    And where were you living at the time?
 9        A.     Buckeye.
10        Q.     Okay.    And we are going to look at paragraph 304
11   of the second amended complaint.           There you say:
12   Ms. Soria borrows money from her parents or her daughter
13   when she has to submit to drug and alcohol tests because
14   she fears that if she cannot pay for the test, she will
15   not be allowed to test and will be terminated from the
16   program.
17                      Is that a true and accurate statement?
18        A.     Yes.
19        Q.     Okay.    How often when you were enrolled in TASC
20   did you borrow money from your parents to pay for the
21   testing fee?
22        A.     Well, let's see.       Like, it was mostly my
23   daughter but they did also help me but probably, like,
24   twice a month that they kind of helped.
25        Q.     Okay.    And I know we talked a moment ago about


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 91 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                                  139



 1                      MS. CATERO:     Okay.      Well, let me clarify
 2   with her on the record.
 3   BY MS. CATERO:
 4        Q.     Did you borrow money from your parents in order
 5   to pay the TASC testing fees?
 6        A.     Sometimes it was for that but not all the time.
 7        Q.     Okay.    And then did you borrow money from your
 8   daughter to pay for the TASC testing fees?
 9        A.     It is the same, like, sometimes it was for that
10   like, it was different -- just enough to ask the same
11   person all the time so it was different.
12        Q.     And can you tell me how much total you borrowed
13   from your parents to pay for the TASC testing fees?
14        A.     Maybe, like, $60.
15        Q.     Okay.    And it was $17 per test, correct?
16        A.     Yes.
17        Q.     Okay.    And then about how much money total did
18   you borrow from your daughter to pay for the TASC testing
19   fees?
20        A.     Maybe like a hundred dollars.
21        Q.     Okay.    And when you borrowed the $60 from your
22   parents to pay for the testing fees, did they give it to
23   you in cash?
24        A.     Yes.
25        Q.     How did you pay your TASC testing fees?               Did you


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 92 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                                140



 1   pay those in cash?
 2        A.     No.    I put it in my bank and paid it with a
 3   card.
 4        Q.     Okay.    Same question with respect to your
 5   daughter, when she lent you the money to help pay the
 6   testing fees, how did she give the money to you?
 7        A.     Through Zelle.
 8        Q.     Okay.    And then you would, again, pay the
 9   testing fees with your debit card; is that correct?
10        A.     Yes.
11        Q.     Let's see here.       Did you ever borrow money from
12   anybody other than your parents and your daughter to help
13   pay for the TASC testing fees?
14        A.     My cousin.
15        Q.     Is this -- is it Paul, your cousin?
16        A.     Yes.
17        Q.     I'm sorry, what was Paul's last name again?
18        A.     Diaz.
19        Q.     Diaz, yes, Paul Diaz.         And how much money did
20   you borrow from your cousin, Paul Diaz, to pay for the
21   TASC testing fees?
22        A.     Like, just for the tests?          Because he used to
23   help me out with gas to get to the place so I don't know
24   if you want me to include that, too.
25        Q.     Yes.    My first question was anybody besides your


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 93 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                                  141



 1   parents or your daughter that you borrowed money from to
 2   pay the TASC testing fees.         So did Paul loan you money to
 3   pay the TASC testing fee?
 4        A.     Yes, he did.
 5        Q.     Okay.    And so how much did Paul loan you to pay
 6   the TASC testing fees?
 7        A.     Like, I don't remember.           Like, 200 or 300.
 8        Q.     Okay.    And did Paul loan you to pay the TASC
 9   testing fees -- did he give it to you in cash?
10        A.     Yes.
11        Q.     Okay.    And would you deposit that money into
12   your bank account?
13        A.     Yes.
14        Q.     Okay.    And then when you made payments to TASC,
15   whether it was for the program fee or the testing fee, did
16   you always make your payments to TASC with your debit
17   card?
18        A.     I am trying to think.         I am trying to remember.
19   I don't remember if I ever did it in cash or not.                 I don't
20   remember that.
21        Q.     Other than potentially cash, would there have
22   been any other way that you would have paid TASC other
23   than with your debit card?
24        A.     No, that's -- that would be it, just the debit
25   card or cash.


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 94 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                              142



 1        Q.     So you never wrote TASC a check for any of the
 2   fees?
 3        A.     No.
 4        Q.     Okay.    Anybody else besides your mom and dad and
 5   your daughter and Paul that lent you money to pay any of
 6   the TASC testing fees?
 7        A.     No.
 8        Q.     Okay.    So we have been talking for the last
 9   couple of minutes about paragraph 304 there where you talk
10   about paying for the tests.         Did you borrow money from
11   anybody to pay for any of the other program fees besides
12   the testing fee?
13        A.     Noemy.
14        Q.     Okay.    And that was your friend Noemy?
15        A.     Yes.
16        Q.     Okay.    And her name was Noemy Flores; is that
17   correct?
18        A.     Yes.
19        Q.     Okay.    And how much did you borrow from Ms.
20   Flores to pay the TASC program fees?
21        A.     She let me borrow -- what was it -- $400.
22        Q.     Okay.    And did Ms. Flores give you that money in
23   cash?
24        A.     Yes.
25        Q.     And did you deposit that cash into your B of A


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 95 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                                   148



 1                      Sorry.    You can answer, Lucia.
 2                      THE WITNESS:      Like not -- not -- just to
 3   help out for the -- I mean, it was not the testing, to get
 4   to the TASC and stuff.
 5   BY MS. CATERO:
 6        Q.     Okay.    I am talking about the allegation that is
 7   here in this paragraph -- and it uses the word "family" so
 8   I don't want to be vague so I am going to ask you
 9   questions here about specific people, but the paragraph
10   says that your family that helped you pay off a portion of
11   the program fees in the past with money they received from
12   tax refunds, and I think that's -- correct me if I'm
13   wrong, but that is what we were just talking about about
14   all these people loaning you money to help pay the fees;
15   is that right?
16        A.     Yes.
17        Q.     Okay.    But the rest of the this sentence says
18   that "they currently cannot afford to give her money to
19   pay off any more of the program fees."             Do you see that
20   there?
21        A.     Oh, yes, I'm sorry.        I am still in the test
22   area, so, no, they -- nobody can -- was able to help me no
23   more.
24        Q.     Okay.    And this complaint, again, up at the top
25   of the page here, this was in September of 2019.                  Do you


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 96 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                                 149



 1   see that?
 2        A.     Yes.
 3        Q.     So is it a true statement that in September of
 4   2019 your daughter could not afford to lend you any more
 5   money to pay off the program fee?
 6        A.     Yes, that is correct.
 7        Q.     Okay.    And I want to clarify person by person
 8   who you asked.      So before this was filed in
 9   September 2019, did you ask your daughter Jazlyn if she
10   could afford to give you any more money to pay off the
11   program fee?
12                      MS. CHAMBLEE-RYAN:         Objection.    Vague.
13   Asked and answered.
14                      THE WITNESS:      What?
15                      MS. CHAMBLEE-RYAN:         You can respond, Lucia.
16                      THE WITNESS:      Because I don't know what is
17   going on.
18                      Yes, I did ask her.
19   BY MS. CATERO:
20        Q.     Okay.    And then what did she say?
21        A.     She said:     No.
22        Q.     Okay.    And then in 2019, when this complaint was
23   filed, did you ask your father, Alfredo Lopez, if he could
24   loan you some more money to pay off the TASC program fee?
25                      MS. CHAMBLEE-RYAN:         Objection.    Vague.


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 97 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                              150



 1                     Do you mean on the day it was filed?
 2                     MS. CATERO:      It says "currently" -- uses
 3   the word "currently," so --
 4                     MS. CHAMBLEE-RYAN:          You are asking if she
 5   asked him on the day it was filed?
 6                     MS. CATERO:      Did she ask him before this
 7   was filed on September -- it was filed --
 8                     MS. CHAMBLEE-RYAN:          Before it was filed --
 9                     MS. CATERO:      Right.
10   BY MS. CATERO:
11        Q.     So before this was filed, did you ask your
12   father if he could lend you more money to finish paying
13   off the program fee?
14        A.     Yes, I did.
15        Q.     Okay.    A moment ago, you said you didn't ask
16   because you knew he couldn't afford it.             Do you --
17                     MS. CHAMBLEE-RYAN:          Objection.
18   Mischaracterization of testimony.
19   BY MS. CATERO:
20        Q.     So do you remember whether or not you asked your
21   father before this complaint was filed if he could lend
22   you some more money so you could finish paying off the
23   program fees?     Do you remember?
24        A.     No, I don't.
25        Q.     Okay.    So you don't remember whether or not you


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 98 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                                  151



 1   asked him?
 2          A.    No, I don't remember.
 3                     MS. CHAMBLEE-RYAN:          Can you please clarify
 4   the time period on that question again?
 5   BY MS. CATERO:
 6          Q.    Before this was filed in September of 2019, did
 7   you ask your father if he could afford to lend you more
 8   money so that you could pay off the program fees at TASC?
 9          A.    So before it was filed -- I asked him before,
10   but that time, you are saying in September if I asked?
11          Q.    Okay.   Let's make this easier.         At the time you
12   completed TASC, did you still owe money?
13          A.    Yes, I did -- well, no.          When I completed it?
14          Q.    This complaint alleges that you could not -- you
15   cannot afford to pay off the fee.             So at the time the
16   complaint was filed, did you still owe a fee to TASC?
17          A.    I am trying to make -- like the -- the county
18   finished paying for it.        I didn't.
19                     MS. CHAMBLEE-RYAN:          I'm sorry.    Can you
20   clarify?    First, you asked when she completed TASC did she
21   owe and then you said when the complaint was filed did she
22   owe.    I think the record reflects how much money she owed
23   and when and in --
24                     MS. CATERO:      I want to ask her if she knows
25   when this complaint was filed did she still owe money to


                  CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 99 of 148
    DEPOSITION OF LUCIA SORIA, 11/13/2020                              152



 1   TASC, to her knowledge.
 2                     THE WITNESS:       Yes, I did.
 3   BY MS. CATERO:
 4        Q.     Okay.    I'm sorry.      Can you repeat that?
 5        A.     That I owed money to TASC, yes, I did.
 6        Q.     Okay.    And do you remember how much money you
 7   owed to TASC at the time this complaint was filed?
 8        A.     I don't remember how much was it.
 9        Q.     Was it around $400?
10        A.     I think it was a little more.
11        Q.     Was it $440?
12        A.     I don't really remember.
13        Q.     Do you remember if it was less than 500?
14        A.     I believe so.
15        Q.     Okay.    So you just testified that at the time
16   this complaint was filed, you owed between four and five
17   hundred dollars to TASC, correct?
18                     MS. CHAMBLEE-RYAN:          Objection,
19   mischaracterization of testimony.             She said she couldn't
20   remember exactly what she owed.
21                     MS. CATERO:      She said it was around $400
22   and she thinks it was less than 500.
23                     MS. CHAMBLEE-RYAN:          She said she was
24   estimating based on your questions, but she said she
25   couldn't remember.


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 CaseDEPOSITION
      2:18-cv-02684-EJM  Document 278-5 Filed 04/27/21 Page 100 of 148
                 OF LUCIA SORIA, 11/13/2020                              153



 1                       MS. CATERO:     Now you are mischaracterizing
 2   her testimony.
 3   BY MS. CATERO:
 4         Q.     So let's try this again.           At the time the
 5   complaint was filed, you -- do you recall that you owed a
 6   balance still to TASC?
 7         A.     Yes, I still owed to TASC.
 8         Q.     Okay.    And do you remember approximately how
 9   much you still owed to TASC at the time the complaint was
10   filed?
11         A.     I don't actually remember exactly.
12                       MS. CHAMBLEE-RYAN:         Objection --
13   BY MS. CATERO:
14         Q.     But you owed -- at least the complaint alleges
15   that you still owed a balance to TASC at the time the
16   complaint was filed, correct?
17         A.     Yes.
18         Q.     Okay.    And at the time the complaint was filed
19   -- pardon me.       Prior to filing this complaint, did you ask
20   your father if you could borrow any more money to pay off
21   the balance that was owed?
22         A.     No, I did not.
23         Q.     You did not ask him?
24         A.     No, I did not ask him.
25         Q.     Okay.    And then at the time that -- prior to the


                  CARRIE REPORTING, LLC - Certified Reporters
                                   (480) 429-7573
 CaseDEPOSITION
      2:18-cv-02684-EJM  Document 278-5 Filed 04/27/21 Page 101 of 148
                 OF LUCIA SORIA, 11/13/2020                               154



 1   filing of this complaint, had you asked your mother,
 2   Esther Lopez, whether or not you could borrow any money to
 3   pay off the balance owed to TASC?
 4         A.     No, I didn't.
 5         Q.     And then prior to filing this complaint, had you
 6   asked your cousin Paul Diaz whether or not you could
 7   borrow anymore money to pay off the balance owed to TASC?
 8         A.     No, I did not ask him.
 9         Q.     Okay.
10                      MS. CHAMBLEE-RYAN:          Sorry, Jennifer, I
11   apologize.     I think we are little unfair as to time.             When
12   you say "prior to filing the complaint," do you mean at
13   any time prior to filing the complaint?
14                      MS. CATERO:      Right, did she ask anybody to
15   help her pay the balance prior to when this complaint was
16   filed.
17                      MS. CHAMBLEE-RYAN:          Any time before the
18   complaint was filed?
19                      MS. CATERO:      Yeah.
20                      MS. CHAMBLEE-RYAN:          Okay.   Was that clear
21   to you, Ms. Soria?
22                      THE WITNESS:       So it was -- what I am
23   understanding is that, like, before the -- any lawyers
24   came to speak to us --
25


                  CARRIE REPORTING, LLC - Certified Reporters
                                   (480) 429-7573
 CaseDEPOSITION
      2:18-cv-02684-EJM  Document 278-5 Filed 04/27/21 Page 102 of 148
                 OF LUCIA SORIA, 11/13/2020                                  155



 1   BY MS. CATERO:
 2         Q.     No, regardless -- this is not about the lawyers.
 3   This is about when this complaint was filed here in
 4   September, had you asked for help to pay off the balance
 5   that was owed to TASC from these people that I am
 6   referencing in the question?
 7                      I know we talked about each of them had
 8   lent you money at different points in time to help pay the
 9   fees, and then you testified a moment ago that even with
10   that help you got from them, at the time this complaint
11   was filed you still owed some balance; is that correct?
12         A.     Oh, yes, I -- yes, yes.
13         Q.     Okay.    So I am talking about that balance.
14         A.     Okay.
15         Q.     And we have already gone through your daughter,
16   your father and your mother, and I just asked you prior to
17   this complaint being filed, did you ever ask Paul Diaz
18   whether he could loan you any more money so that you could
19   pay off the balance owed to TASC?
20         A.     No, I didn't ask him.
21                      MS. CHAMBLEE-RYAN:          Objection.
22                      Jennifer, from what point are you referring
23   to this balance?
24                      MS. CATERO:      He lent her money to pay off
25   testing fees.      She has already testified to that.               She has


                  CARRIE REPORTING, LLC - Certified Reporters
                                   (480) 429-7573
 CaseDEPOSITION
      2:18-cv-02684-EJM  Document 278-5 Filed 04/27/21 Page 103 of 148
                 OF LUCIA SORIA, 11/13/2020                                  156



 1   testified to the fact that at the time this complaint was
 2   filed she still owed a balance.            So all I am asking is did
 3   she ask any of these people prior to the -- to this
 4   statement being made in this complaint to help her pay off
 5   that balance.      It is pretty straightforward.
 6                      MS. CHAMBLEE-RYAN:          During what -- during
 7   what time period?
 8                      MS. CATERO:      To pay the balance owed.
 9                      MS. CHAMBLEE-RYAN:          Okay.   But a balance
10   implies an amount remaining.           So you are asking if before
11   she filed the complaint if she asked them for help paying
12   the balance that remained as of the time of filing?                 I
13   think that is a little -- it is unclear what the time
14   period is.
15                      MS. CATERO:      She is seeming to understand
16   the question.      She asked them for help to pay fees
17   throughout her involvement with TASC.             At the time this
18   complaint was filed, though, she has testified she still
19   owed a balance to TASC.         So I am asking -- she doesn't
20   remember the exact balance that she owed, but she knows
21   she still owed a balance to TASC at the time the complaint
22   was filed, so at any point in time prior to this -- filing
23   of this complaint, did she specifically ask anybody, any
24   of these people we are talking about, whether they could
25   loan her more money so she could pay off the balance owed.


                  CARRIE REPORTING, LLC - Certified Reporters
                                   (480) 429-7573
 CaseDEPOSITION
      2:18-cv-02684-EJM  Document 278-5 Filed 04/27/21 Page 104 of 148
                 OF LUCIA SORIA, 11/13/2020                                 157



 1                       MS. CHAMBLEE-RYAN:         Okay.    I will leave the
 2   objection.     Vague.
 3   BY MS. CATERO:
 4         Q.     All right.      Lucia, sorry, hon.         Anytime -- I
 5   know you testified that you already borrowed some money
 6   from your friend Noemy to help you pay some of your fees
 7   to TASC -- and that is correct, right?
 8         A.     Yes.
 9         Q.     So at the time -- before this complaint was
10   filed, did you ever go back to Noemy and ask her if you
11   could borrow some more money so you could help pay off the
12   current -- the past due balance owed?
13         A.     No, I didn't ask her no more.
14         Q.     Okay.    Did you ask your boyfriend Travis for
15   help prior to this complaint being filed to help pay off
16   any past due balance owed to TASC?
17         A.     No, I didn't.
18         Q.     Okay.    Okay.    Let's see.       Okay.
19                       And then this actually spans two pages
20   here, so I am going to ask you about paragraphs 307 to
21   310, and I think you were referring to this a little bit
22   earlier.    I am going to go ahead and read them out loud
23   for the record here.        Paragraph 307 alleges that "On
24   July 15, 2019, Ms. Soria asked her caseworker, Viviana
25   Garcia, when her 90 days would be over and she would be


                  CARRIE REPORTING, LLC - Certified Reporters
                                   (480) 429-7573
 CaseDEPOSITION
      2:18-cv-02684-EJM  Document 278-5 Filed 04/27/21 Page 105 of 148
                 OF LUCIA SORIA, 11/13/2020                                  161



 1   remember that at all?
 2         A.     No, I don't.
 3         Q.     If I told you that on August 28, 2019, your
 4   lawyers attached this complaint to a motion asking the
 5   court for permission to file it, would you have any reason
 6   to disagree with me?
 7         A.     No.
 8         Q.     Okay.    Is it true that on August 28th -- end of
 9   August 2019 that you did not have enough money to pay the
10   $440 owed to TASC?
11         A.     Oh, I don't remember, but I didn't have a job so
12   I am pretty sure.
13         Q.     Okay.    But you had money in your bank account,
14   correct, in August of 2019?
15         A.     I don't remember how much money I had at the
16   time.
17         Q.     Okay.
18                      MS. CHAMBLEE-RYAN:          I will object.       Having
19   money in a bank account is not the same thing as being
20   able to afford something.
21                      MS. CATERO:      That's testimony, Counsel,
22   sorry.     It is not an objection.
23                      MS. CHAMBLEE-RYAN:          No problem.     I'm just
24   trying to help with the record.            Sorry about that.
25


                  CARRIE REPORTING, LLC - Certified Reporters
                                   (480) 429-7573
 CaseDEPOSITION
      2:18-cv-02684-EJM  Document 278-5 Filed 04/27/21 Page 106 of 148
                 OF LUCIA SORIA, 11/13/2020                                189



 1   when I had money, yes, I would give it.              If not, I
 2   couldn't give nothing.         I just help them out with the --
 3   buying them food with the food stamps.
 4         Q.     Did you provide assistance to your father in
 5   making the mortgage payment on the house you were living
 6   in?
 7         A.     Just what I had said earlier, just whatever I
 8   can when I gave him -- it was towards whatever he needed
 9   for the bills.
10         Q.     Okay.    So at the time when you submitted this
11   application, you were not paying anything for the housing
12   costs, correct?
13         A.     I guess not if I put that.          I don't remember
14   about the application.
15         Q.     Okay.    And then it says under that, also on line
16   6, it says the total utility costs that you were paying,
17   electric, gas, telephone, water and garbage was only $120
18   a month.    Was that correct?
19         A.     I guess.     I don't remember what I -- how I
20   filled it out, but I guess that is what I --
21         Q.     But were you actually paying -- at the time you
22   submitted the application in May of 2019, were you paying
23   $120 a month for a total for all of those items?
24         A.     I guess I was paying them -- every month I was
25   giving something so I probably was 120.              I don't really


                  CARRIE REPORTING, LLC - Certified Reporters
                                   (480) 429-7573
 CaseDEPOSITION
      2:18-cv-02684-EJM  Document 278-5 Filed 04/27/21 Page 107 of 148
                 OF LUCIA SORIA, 11/13/2020                                  195



 1         Q.     Okay.    And this is on the same bank statement.
 2   It shows here on April 8, 2019, a $202 cash deposit -- or
 3   deposit actually.       Do you know where that money came from?
 4         A.     I don't remember.         Probably if somebody let me
 5   borrow money, I mean, I don't remember a deposit.                   No, I
 6   don't remember.
 7         Q.     Okay.    And then it says here at the top of that
 8   list of deposits, it shows $350 there, and that is from
 9   your brother Anthony, correct?
10         A.     Yes.
11         Q.     And that is a Zelle transfer?
12         A.     Um-hum.     Yes.
13         Q.     So that would have been from Anthony's bank
14   account to your B of A account, correct?
15         A.     Yes.
16         Q.     And what was that $350 for from Anthony?
17         A.     For the car payment that he took over.
18         Q.     Okay.    And on what date did Anthony day over
19   making the car payments?
20         A.     I don't remember exactly what date was it.
21   Probably -- I don't remember.
22         Q.     This was on the Nissan, correct?
23         A.     Yes.
24         Q.     Okay.    And so when Anthony would transfer the
25   payment to your bank account, how would you then make the


                  CARRIE REPORTING, LLC - Certified Reporters
                                     (480) 429-7573
 CaseDEPOSITION
      2:18-cv-02684-EJM  Document 278-5 Filed 04/27/21 Page 108 of 148
                 OF LUCIA SORIA, 11/13/2020                              196



 1   car payment?
 2          A.    I had the app on my phone.
 3          Q.    Okay.    And then the app, would that money
 4   company come out of this B of A account and then go to the
 5   lender for the Nissan?
 6          A.    Yes.
 7          Q.    Okay.    And do you remember the name of that
 8   lender?
 9          A.    It was Nissan Coulter -- Coulter -- Coulter,
10   C-O-U-L-T-E-R.
11          Q.    Coulter, the car dealership?
12          A.    Yes.
13          Q.    Okay.    Then we will just take a quick look here
14   at -- and this is what we were talking about a moment ago,
15   purchases here at Circle K.          We have got one here on
16   April 5th for $15.        We have another one April 7th for $14.
17   We got another one April 8th for $26.             Another one the
18   next day April 9th for $14, and then again April 10th for
19   $14.    So we got five days in a row we are at Circle K.
20   That was just for gas and snacks; is that correct?
21          A.    Yeah, that is not another thing I can buy there.
22          Q.    Okay.    I am showing you what we are going to
23   mark as Exhibit 7 to your deposition.
24                       (Deposition Exhibit No. 7 was marked for
25   identification by the reporter.)


                  CARRIE REPORTING, LLC - Certified Reporters
                                   (480) 429-7573
 CaseDEPOSITION
      2:18-cv-02684-EJM  Document 278-5 Filed 04/27/21 Page 109 of 148
                 OF LUCIA SORIA, 11/13/2020                                  197



 1   BY MS. CATERO:
 2         Q.     Okay.    This is another bank statement from B of
 3   A.   This is the next month.         This is from April 12th of
 4   '19 to May 13th of '19.         Do you see that?
 5         A.     Yes.
 6         Q.     And for the record, the total balance in your
 7   B of A on that statement is $6,995.42, correct?
 8         A.     Yes.
 9         Q.     Okay.    And got a couple of deposits again this
10   month.     Is that $350 there from Anthony on April 23rd.               Is
11   that again for a Nissan payment?
12         A.     Yes.
13         Q.     And we got another $10 from Anthony.              Do you
14   remember what that was for?
15         A.     That, I don't remember.
16         Q.     Okay.    We go -- the next page, let's see here,
17   on April 25th, a payment that posted on April 26th,
18   PayPal, it looks like Francis M. for $216.60.                Do you know
19   what that was for?
20         A.     That one, I don't remember.           And I don't know
21   nobody named Francis or whatever that -- I don't remember
22   about that one.
23         Q.     Did you ever dispute that charge that you
24   remember?
25         A.     Did I?    I just don't -- I have been trying to


                  CARRIE REPORTING, LLC - Certified Reporters
                                   (480) 429-7573
 CaseDEPOSITION
      2:18-cv-02684-EJM  Document 278-5 Filed 04/27/21 Page 110 of 148
                 OF LUCIA SORIA, 11/13/2020                                198



 1   remember that, but I don't remember nothing about that
 2   Francis whatever PayPal thing.
 3         Q.     Okay.    Under that there is another PayPal
 4   purchase.     It says Trendy Woo for $12.           Do you remember
 5   what that is?
 6         A.     No, I don't.
 7         Q.     Okay.    So you have no idea what those two
 8   transactions are for?
 9         A.     No, I don't.
10         Q.     Would they have been for food?
11         A.     I don't think the Francis one, but maybe the
12   Trendy Woo one.
13         Q.     Okay.    What would you consider to be a basic
14   necessity?
15         A.     Clothes.
16         Q.     Um-hum.
17         A.     Like, maybe, what, shampoo, or that stuff.
18         Q.     Um-hum.
19         A.     Like, toilet paper, toothpaste.
20         Q.     Okay.    We have got a transaction here on the
21   next page here, a Glam Bag on May 1st, would you consider
22   that a basic necessity?
23         A.     No, it is not.       And really, I e-mail them like
24   crazy because I wanted to cancel that a long time ago, and
25   it kept doing that.        It keeps taking ten dollars off my


                  CARRIE REPORTING, LLC - Certified Reporters
                                   (480) 429-7573
 CaseDEPOSITION
      2:18-cv-02684-EJM  Document 278-5 Filed 04/27/21 Page 111 of 148
                 OF LUCIA SORIA, 11/13/2020                                  199



 1   thing.
 2         Q.     What is that for?
 3         A.     It is makeup.      It is a little bag you get every
 4   month.
 5         Q.     Okay.    And then underneath that a couple lines
 6   down we have got a purchase at Five Below for 38.91.                  That
 7   is a shopping site, isn't it, or a store?
 8         A.     Yeah, it is, like, a five-dollar place.                It is a
 9   store in Phoenix.
10         Q.     Oh, okay.     And what kind of stuff did you buy
11   there?
12         A.     I -- I remember getting stuff for the kids.
13         Q.     Okay.    And it looks like -- got a bunch of food
14   purchases here, KFC, Boba House, Chipolte, Carl's, Jr.                  It
15   looks like in the same day there.              Are these in addition
16   to the $505 a month that you were getting in nutrition
17   assistance?
18         A.     No, the only place they accepted the KFC -- I
19   mean, the KFC -- the EBT was at KFC.
20         Q.     Okay.    But these purchases were not made with
21   that nutrition assistance card, correct?
22         A.     Yes.    Oh, yes.     Oh, yeah, yeah, yeah.
23         Q.     Okay.    So in addition to having the $505 of
24   nutrition assistance, we are also seeing a bunch of
25   restaurant charges, correct?


                  CARRIE REPORTING, LLC - Certified Reporters
                                   (480) 429-7573
 CaseDEPOSITION
      2:18-cv-02684-EJM  Document 278-5 Filed 04/27/21 Page 112 of 148
                 OF LUCIA SORIA, 11/13/2020                              200



 1         A.      Yes.
 2         Q.      And on this one here, we have got three in the
 3   same day, correct?
 4         A.      Yes, I see that.
 5         Q.      Do you consider it a basic necessity to eat out
 6   at restaurants?
 7         A.      Not all at time, but, like, once in a while, but
 8   that's why I am saying I don't know how three times a day
 9   happened.
10         Q.      Okay.    Let's see here.      We will look at -- we
11   also got here, it looks like on May 4th, a PayPal charge
12   for Fandango, of $60.50.         Was that for movie tickets?
13         A.      Yes, that was movie tickets, but my daughther
14   gave me cash to buy popcorn and stuff in there because
15   they wanted to go.
16         Q.      But you paid for -- the $60 there was for the
17   tickets to go to the movie?
18         A.      Yes, I paid for them online.
19         Q.      Okay.
20                        MS. CHAMBLEE-RYAN:        And objection to "paid
21   for."      Do you mean she actually used her card to purchase
22   them or do you mean that she was the one buying them?
23   Because she just said her daughter gave her money for
24   them.
25                        MS. CATERO:    She said her daughter gave her


                   CARRIE REPORTING, LLC - Certified Reporters
                                   (480) 429-7573
 CaseDEPOSITION
      2:18-cv-02684-EJM  Document 278-5 Filed 04/27/21 Page 113 of 148
                 OF LUCIA SORIA, 11/13/2020                                201



 1   money for snacks not the tickets.              I can clarify.
 2   BY MS. CATERO:
 3         Q.     Lucia, did your daughter give you money for the
 4   movie tickets?
 5         A.     Like, she gave me back the 60, but for that, we
 6   used it for popcorn and stuff in the thing.
 7         Q.     So --
 8         A.     She gave --
 9         Q.     So you purchased the movie tickets with your
10   debit card, correct?
11         A.     Yes.
12         Q.     And then Jazlyn gave you $60 cash to pay you
13   back, correct?
14                       MS. CHAMBLEE-RYAN:         I'm sorry, Jennifer, I
15   think Lucia was trying to respond.
16                       MS. CATERO:     I'm sorry --
17                       MS. CHAMBLEE-RYAN:         I know it is hard to
18   see over Zoom.       I do it all the time.
19                       THE WITNESS:      Yes, like, she -- I paid them
20   online, and then she gave me cash, and with the money --
21   that cash she gave me, we got popcorn, you know, and a
22   drink.
23   BY MS. CATERO:
24         Q.     So is it fair to say that you paid for the movie
25   tickets and Jazlyn paid for the snacks?


                  CARRIE REPORTING, LLC - Certified Reporters
                                   (480) 429-7573
 CaseDEPOSITION
      2:18-cv-02684-EJM  Document 278-5 Filed 04/27/21 Page 114 of 148
                 OF LUCIA SORIA, 11/13/2020                                  202



 1          A.    Well, it was only one bag of popcorn and one
 2   drink so I guess she paid half of it -- or more than half
 3   of the tickets.
 4          Q.    I see what you are saying.          That helps.        Thank
 5   you.
 6                       Let's go to -- okay.        I am showing you what
 7   we are going to mark as Exhibit 8 to your deposition.
 8   This is another bank statement.            This one is for the
 9   period from May 14th through June 11, 2019.               Do you see
10   that?
11          A.    Yes.
12                       (Deposition Exhibit No. 8 was marked for
13   identification by the reporter.)
14   BY MS. CATERO:
15          Q.    And is it true that your balance in your B of A
16   accounts as of this statement was $5,768.41?
17          A.    Yes.
18          Q.    Okay.    And we have got here -- I think there is
19   two Zelle transfers there from your brother Anthony, one
20   looks like 365 and one looks like 350.              Do you see both of
21   those?
22          A.    Oh, yes, okay.
23          Q.    Were both of those for the car payments for the
24   Nissan?
25          A.    I believe so.      Let me -- it was either that or


                  CARRIE REPORTING, LLC - Certified Reporters
                                   (480) 429-7573
 CaseDEPOSITION
      2:18-cv-02684-EJM  Document 278-5 Filed 04/27/21 Page 115 of 148
                 OF LUCIA SORIA, 11/13/2020                              203



 1   he was giving me payments for -- no, but that was that
 2   same month.
 3         Q.     Was there something else that Anthony was giving
 4   payments for by Zelle?
 5         A.     Like, he was getting a ticket for him, like, to
 6   go to California.
 7         Q.     That you purchased, like, a plane ticket?
 8         A.     No, it was not -- it is like a -- god, like, a
 9   festival, like, a music festival.
10         Q.     Did it cost -- was it $365?
11         A.     It was more than that, but I guess it was
12   towards that or -- I don't really remember what it was
13   for, but he -- he never helped out by giving me money.
14         Q.     Are you saying -- I am just trying to be clear.
15   Are you saying that Anthony sometimes transferred you
16   money so that you could pay for a ticket to a festival?
17         A.     Yes.
18         Q.     Okay.    Why didn't Anthony just buy it himself?
19         A.     Because there was a time that his card got fraud
20   or something like that, and he canceled it.
21         Q.     Would this have been his credit card or his
22   debit card?
23         A.     I don't -- I don't remember, but I know -- like,
24   I don't remember why he sent me that -- I am trying to
25   remember, but I don't.


                  CARRIE REPORTING, LLC - Certified Reporters
                                   (480) 429-7573
 CaseDEPOSITION
      2:18-cv-02684-EJM  Document 278-5 Filed 04/27/21 Page 116 of 148
                 OF LUCIA SORIA, 11/13/2020                                  204



 1         Q.     Anthony had his own bank account, correct?
 2         A.     He did, but then, like, he had Bank of America,
 3   but then he stopped that and he was just getting -- I
 4   don't know how you call it, like, Chime -- something like
 5   that, those cards.        I don't really ask him all that stuff
 6   so I am not sure.       I don't remember.
 7         Q.     So you don't know why he was asking you to buy
 8   tickets for him, why he didn't do it himself?
 9         A.     Yes.    For -- for that, he said, "Well, I got
10   fraud."    So I was doing it because, I mean, he was giving
11   me the money for it so I was doing it.
12         Q.     But his bank account was not frozen at that
13   point in time because he could still transfer you money
14   via Zelle, correct?
15                       MS. CHAMBLEE-RYAN:         Objection, vague, at
16   that time.
17   BY MS. CATERO:
18         Q.     Let's look at -- there is an ATM deposit here at
19   the top of this list for 250 -- $250 on May 16th.                   Do you
20   remember what the source was of that money?
21         A.     I don't remember.
22         Q.     And then there was another one here at the
23   bottom of the list for $85 on June 9.             Do you see that?
24         A.     Yes.
25         Q.     And do you remember what the source was for that


                  CARRIE REPORTING, LLC - Certified Reporters
                                   (480) 429-7573
 CaseDEPOSITION
      2:18-cv-02684-EJM  Document 278-5 Filed 04/27/21 Page 117 of 148
                 OF LUCIA SORIA, 11/13/2020                                206



 1         Q.     Okay.    This was the first time -- we have bank
 2   statements from you for February, March, April of 2019,
 3   and this May 20th -- I will represent to you -- is the
 4   first time we see an entry to the NMAC to Irving, Texas.
 5   Did you start making the Nissan payments in May of '19?
 6         A.     No, I was -- since March -- no.            Well, yeah,
 7   March I think, I believe.          I don't know why it does not
 8   show here, but, I mean, all those transactions for my
 9   brother that were more than 300 was for the car.
10         Q.     And how were you making those payments in, for
11   example, February, March, April of 2019?
12         A.     Through the app.
13         Q.     Out of your -- out of this bank account?
14         A.     Yes.
15         Q.     Okay.    And then let's see here, on the next
16   page, 4261, we have a number of charges here.                Were all of
17   the charges on this page of this bank statement -- would
18   these have all been for the basic necessities?
19         A.     Oh, I don't know if -- I have to go through --
20   let's see.
21                       MS. CHAMBLEE-RYAN:         I'm sorry, Jennifer,
22   are you referring just to the charges that are things she
23   purchased for herself and her kids or also things other
24   people paid for?
25                       MS. CATERO:     I don't care who paid for


                  CARRIE REPORTING, LLC - Certified Reporters
                                   (480) 429-7573
 CaseDEPOSITION
      2:18-cv-02684-EJM  Document 278-5 Filed 04/27/21 Page 118 of 148
                 OF LUCIA SORIA, 11/13/2020                              207



 1   them, but are all of these charges for things that she
 2   would consider -- the purchases themselves, what she was
 3   buying -- would she consider all of these things if she
 4   remembers to be basic necessities.
 5                       THE WITNESS:      I mean, the Ross, clothing,
 6   usually not for me, for my kids; Goodwill, also for them.
 7   Oh, god, I cannot -- Sprint.           The Circle K, well, it was
 8   mostly gas.     Then the one I don't think it could have been
 9   -- like, I mean, I always -- like, when we go out to eat
10   -- not my small one, but the big one always gives me
11   something.     It is not, like, I always pay for the whole
12   thing, for example, like, Red Robin and stuff.
13   BY MS. CATERO:
14         Q.     Okay.    Are you trying to say were your children
15   with you when you ate at these restaurants?               Is that what
16   you are saying?
17         A.     Yes.
18         Q.     Okay.    And you remember that?
19         A.     I -- well, I remember -- I have not gone to Red
20   Robin, so the last time I went was probably with them.
21         Q.     Okay.    Is the same true with respect to the
22   Denny's charge at the top of the page, were your children
23   with you?
24         A.     Yes.
25         Q.     Okay.    Okay.    And this is the same statement.


                  CARRIE REPORTING, LLC - Certified Reporters
                                   (480) 429-7573
 CaseDEPOSITION
      2:18-cv-02684-EJM  Document 278-5 Filed 04/27/21 Page 119 of 148
                 OF LUCIA SORIA, 11/13/2020                              208



 1   It says here that as of June 11, 2019, you had $5,655.48
 2   in your savings account.         Do you see that?
 3         A.     Yes, I do.
 4         Q.     Why didn't you pay off the TASC fees at that
 5   point in time?
 6         A.     Well, since I didn't have a job and I didn't
 7   know when I was going to get a job, like, I wanted to save
 8   in case of emergency or anything in the future because, I
 9   mean, I am not going to spend every single thing, and,
10   like, I can't predict when I am going to get a job or not.
11         Q.     And the -- but the total TASC fees you owed were
12   less than a thousand dollars, correct?
13         A.     Yes.
14         Q.     So you still would have had $4,600 left over if
15   you would have paid the TASC fees at that point in time,
16   correct?
17         A.     Yes.
18         Q.     Yeah.    So there was enough money in that savings
19   account at that point in time to pay off your TASC fees in
20   full, correct?
21                       MS. CHAMBLEE-RYAN:         Objection, vague, as to
22   "enough," and she has already answered whether or not she
23   could afford the TASC fees.
24   BY MS. CATERO:
25         Q.     Did you -- you owed less than a thousand dollars


                  CARRIE REPORTING, LLC - Certified Reporters
                                   (480) 429-7573
 CaseDEPOSITION
      2:18-cv-02684-EJM  Document 278-5 Filed 04/27/21 Page 120 of 148
                 OF LUCIA SORIA, 11/13/2020                               209



 1   at that point in time to TASC, correct?
 2                      MS. CHAMBLEE-RYAN:          Asked and answered.
 3   Objection.
 4                      THE WITNESS:       What was --
 5                      MS. CHAMBLEE-RYAN:          You can answer it
 6   again, but I was just saying you already answered it.
 7                      MS. CATERO:      I'm sorry, Carrie, can you
 8   read back her answer to the question when I asked her
 9   whether or not -- or if she answered whether or not she
10   had more than enough money in her account -- can you read
11   back that question and answer, please?
12                      (The following requested portion of the
13   record was read back by the reporter.)
14                      "QUESTION:      So there was enough money in
15   that savings account at that point in time to pay off your
16   TASC fees in full, correct?"
17                      MS. CATERO:      And did she answer the
18   question?
19                      THE REPORTER:       No, there was an objection.
20                      MS. CATERO:      So I am going to ask the
21   question -- can you read back the question again for the
22   witness, please?
23                      (The following requested portion of the
24   record was read back by the reporter.)
25                      "QUESTION:      So there was enough money in


                  CARRIE REPORTING, LLC - Certified Reporters
                                   (480) 429-7573
 CaseDEPOSITION
      2:18-cv-02684-EJM  Document 278-5 Filed 04/27/21 Page 121 of 148
                 OF LUCIA SORIA, 11/13/2020                                  210



 1   that savings account at that point in time to pay off your
 2   TASC fees in full, correct?"
 3                        THE WITNESS:     Yes.
 4   BY MS. CATERO:
 5         Q.      Okay.    Just to be clear, at the point in time,
 6   June 11, 2019, that this statement reflects your balance
 7   of $5,655.48, correct?
 8         A.      Yes.
 9         Q.      And --
10                        MS. CHAMBLEE-RYAN:        Asked and answered --
11   objection, asked and answered.
12                        MS. CATERO:    She didn't answer it.           Carrie
13   just read it back and she didn't answer it.
14                        MS. CHAMBLEE-RYAN:        I believe that was the
15   previously when you asked if that reflected her balance.
16   BY MS. CATERO:
17         Q.      So was the answer "yes" then to the question?
18         A.      Yeah, I answered, "Yes."          I don't know to who
19   then.      I have to guess.
20         Q.      Yeah, I keep getting an objection and not an
21   answer.
22                        As of June 11th the 5,655, that was more
23   than enough money to pay off what was owed to TASC,
24   correct?
25                        MS. CHAMBLEE-RYAN:        Objection, vague, as to


                   CARRIE REPORTING, LLC - Certified Reporters
                                   (480) 429-7573
 CaseDEPOSITION
      2:18-cv-02684-EJM  Document 278-5 Filed 04/27/21 Page 122 of 148
                 OF LUCIA SORIA, 11/13/2020                              211



 1   what it means to be enough money to pay what is owed to
 2   TASC.
 3                      Lucia, you can answer based on how you
 4   understand the question.
 5                      THE WITNESS:       Okay.    What was the question
 6   again?     Now I am going to have a certain amount after
 7   paying --
 8   BY MS. CATERO:
 9         Q.     As of June 11, 2019, did you have enough money
10   in your account with which to pay off the balance owed to
11   TASC?
12                      MS. CHAMBLEE-RYAN:          Objection, vague, as to
13   what it means to have enough money to pay off the balance.
14                      THE WITNESS:       What?
15   BY MS. CATERO:
16         Q.     Did you understand my question, Soria -- or
17   Lucia, sorry.
18         A.     Like, did I have enough, like, to -- I don't --
19   I don't -- I get the question you are saying that if I had
20   paid it off, I would still have money left, right?
21         Q.     Correct.
22         A.     Okay.    Well, like, I was thinking a lot of --
23   for that, I was -- a lot of people let me borrow money, so
24   with that money I was just thinking of just paying them
25   back and stuff, like -- I mean, TASC, I know I was -- I


                  CARRIE REPORTING, LLC - Certified Reporters
                                   (480) 429-7573
 CaseDEPOSITION
      2:18-cv-02684-EJM  Document 278-5 Filed 04/27/21 Page 123 of 148
                 OF LUCIA SORIA, 11/13/2020                                  212



 1   had to.    That's why I tried to see if they could help me
 2   out, but they -- I guess there was no help for that.                   So
 3   -- but, I mean, if there would be money left over, yeah,
 4   it would be there, but -- like, who can live under what,
 5   $4,000?    Like, I still don't have a job right now neither.
 6         Q.     But as of June 11th, you had available to you
 7   $5,655.48, correct?
 8         A.     Yes, I did.
 9                       MS. CHAMBLEE-RYAN:         Objection, vague as
10   what it means to have available.
11                       I'm sorry, Lucia, I didn't mean to step on
12   your answer.      You can answer.
13                       THE WITNESS:      Oh, I just said:       Yes, I did.
14   BY MS. CATERO:
15         Q.     And you could have used some of that money to
16   pay off the balance owed to TASC, correct?
17         A.     Yes.
18                       MS. CHAMBLEE-RYAN:         And I am objecting as
19   to vague again.
20   BY MS. CATERO:
21         Q.     Let's go to -- let's see here.            I am going to
22   not introduce the next statement as an exhibit.                 I am
23   going to ask you a couple questions without it.
24                       Do you recall in about June of 2019 buying
25   tickets to Coachella?


                  CARRIE REPORTING, LLC - Certified Reporters
                                   (480) 429-7573
 CaseDEPOSITION
      2:18-cv-02684-EJM  Document 278-5 Filed 04/27/21 Page 124 of 148
                 OF LUCIA SORIA, 11/13/2020                                  213



 1         A.     I bought them.       They were not for me.
 2         Q.     Right.    Is that what you were talking about a
 3   moment ago for Anthony?
 4         A.     Yes.
 5         Q.     And your testimony is that Anthony paid you back
 6   for those tickets?
 7         A.     Yes.
 8         Q.     And how did he do that?
 9         A.     I don't remember.
10         Q.     Okay.    And then did you also buy tickets to
11   Ariana Grande concert in June of 2019?
12         A.     My brother -- my brother -- my son, Guillermo,
13   gave me that money.
14         Q.     Okay.    Do you see another document up on the
15   page?
16         A.     Yes.
17         Q.     And do you recognize this document?
18         A.     That's the one they gave me at orientation.
19                     (Deposition Exhibit No. 9 was marked for
20   identification by the reporter.)
21   BY MS. CATERO:
22         Q.     Okay.    Is that your signature there at the
23   bottom where it says "Applicant's Signature" in two
24   places?
25         A.     I guess so.      I sign so different now.          Like,


                  CARRIE REPORTING, LLC - Certified Reporters
                                   (480) 429-7573
 CaseDEPOSITION
      2:18-cv-02684-EJM  Document 278-5 Filed 04/27/21 Page 125 of 148
                 OF LUCIA SORIA, 11/13/2020                                216



 1   BY MS. CATERO:
 2         Q.     Lucia, have you seen this document before?             Do
 3   you remember it?       I can make it bigger.         Does that look
 4   familiar?
 5         A.     Oh, yes, yes.
 6         Q.     Is that your handwriting?          Do you recognize the
 7   handwriting?
 8         A.     Yes.
 9         Q.     And so -- looks like you didn't have to sign it.
10   Sorry.     Towards the bottom here -- I am going to blow it
11   up a little bigger -- it says food stamps and the number
12   handwriting in there is $300.           Do you see that?
13         A.     Yes.
14         Q.     And -- but we talked about earlier you were
15   actually getting about $505 a month; is that right?
16         A.     Yes, but it changed with time.            It was not
17   always -- like, right now, I am not getting 500.
18         Q.     Okay.    But at the time you filled out this form,
19   how much were you getting?
20         A.     I guess that -- I don't remember why did I
21   put --
22         Q.     This is -- it is dated up here at the top.             It
23   is dated April 9, 2019.         Do you see that?
24         A.     Yes.
25         Q.     So in April of 2019, how much were you getting


                  CARRIE REPORTING, LLC - Certified Reporters
                                   (480) 429-7573
 CaseDEPOSITION
      2:18-cv-02684-EJM  Document 278-5 Filed 04/27/21 Page 126 of 148
                 OF LUCIA SORIA, 11/13/2020                                219



 1          Q.    It says, "MCA/ADPP Client."           Do you see that?
 2          A.    Yes.
 3          Q.    Okay.    And is that your signature on that line?
 4          A.    Like, I don't really recognize it, but I guess,
 5   yes.    Yeah, it is, it is.
 6          Q.    Okay.    And then we've got initials out here on
 7   the left-hand side.        It looks like seven sets of initials.
 8   Do you see those?
 9          A.    Yes.
10          Q.    And do all of those look like your initials?
11          A.    Yes.
12          Q.    Okay.    And then it says here -- in the middle,
13   it says:    Clients that have completed all program
14   requirements may be eligible for early termination.
15                       Do you see that?
16          A.    Yes.
17          Q.    Why didn't you try to pay the TASC fees early so
18   you could be eligible for early termination?
19          A.    Because I was not sure what -- I mean, like I
20   said, like, I know this is -- was important to pay, but
21   the -- I thought, like, financial and futurewise that I
22   thought I could, you know, with stuff that I -- like,
23   important things for my kids that they needed for school
24   and stuff was more -- like, I didn't really think of
25   paying this off, like, that, like, I was not -- I didn't


                  CARRIE REPORTING, LLC - Certified Reporters
                                   (480) 429-7573
 CaseDEPOSITION
      2:18-cv-02684-EJM  Document 278-5 Filed 04/27/21 Page 127 of 148
                 OF LUCIA SORIA, 11/13/2020                                   220



 1   have income coming every month so that's why I just didn't
 2   do this.
 3         Q.     Okay.    Is there a document on the screen now?
 4         A.     Yes.
 5         Q.     This is going to be Exhibit 12.
 6                       (Deposition Exhibit No. 12 was marked for
 7   identification by the reporter.)
 8   BY MS. CATERO:
 9         Q.     And it says "Client Contract" at the top.              Do
10   you see that?
11         A.     Yes.
12         Q.     And do you recognize this document?             Have you
13   seen it before?       It is a two-pager.
14         A.     I don't remember.
15         Q.     You don't remember this one?
16         A.     No.
17         Q.     Do those look like your initials there on the
18   left-hand side?       Do you recognize your initials?
19         A.     Yes.
20         Q.     Do you remember initialing the document?
21         A.     No, I don't.
22         Q.     Okay.    Do you have any reason to believe that
23   those are not your initials?
24         A.     No.
25         Q.     Okay.    We are going to go to the next page here.


                  CARRIE REPORTING, LLC - Certified Reporters
                                   (480) 429-7573
 CaseDEPOSITION
      2:18-cv-02684-EJM  Document 278-5 Filed 04/27/21 Page 128 of 148
                 OF LUCIA SORIA, 11/13/2020                              238



 1   answer?
 2                       MS. CATERO:     Yes, let's go off the record
 3   for just two seconds here.
 4                       VIDEO TECHNICIAN:       We are off the record at
 5   5:21 p.m.
 6                       (Recess ensued from 5:21 p.m. until
 7   5:32 p.m.)
 8                       VIDEO TECHNICIAN:       We are on the record at
 9   5:33 p.m.
10   BY MS. CATERO:
11         Q.     Okay.    Lucia, a little while ago we were looking
12   at an exhibit and it was the case notes where Ms. Garcia
13   had entered some of the e-mail correspondence she had had
14   with you.     Do you remember that exhibit?
15         A.     Oh, the e-mails, yes.
16         Q.     Okay.    I can put it back up if you need to look
17   at it, but do you remember the one e-mail where you told
18   her you were going to try to get a loan to pay off the
19   $440 balance.       Do you remember that e-mail?
20         A.     Yes.
21         Q.     Okay.    Did you try to get a loan to pay off the
22   $440 balance?
23         A.     No.    That's when I stopped asking for my people
24   to loan me the money.
25         Q.     Okay.    At the time you sent that e-mail to


                  CARRIE REPORTING, LLC - Certified Reporters
                                   (480) 429-7573
 CaseDEPOSITION
      2:18-cv-02684-EJM  Document 278-5 Filed 04/27/21 Page 129 of 148
                 OF LUCIA SORIA, 11/13/2020                              239



 1   Ms. Garcia, did you intend to try to get a loan?
 2          A.    Did I?    I don't remember if I asked anybody
 3   else.
 4          Q.    Okay.    But I am asking, though, about the time
 5   that you sent the e-mail to Ms. Garcia, was it your intent
 6   -- was it your plan to try to get a loan to pay off the
 7   440?
 8          A.    Yes.
 9          Q.    Okay.    So that was a true statement, right?
10          A.    Yes.
11          Q.    Okay.    And then is it true that that remaining
12   balance, that $440, that that was eventually waived?
13          A.    Yes.
14          Q.    Okay.    And then you also received a refund of
15   the $420 that we were talking about a moment ago, right?
16          A.    Yes.
17          Q.    Okay.    We talked a little bit about over the
18   course of today various people putting money in your bank
19   account so that you would then buy tickets for them and
20   various things.       Do you remember that testimony?
21          A.    Yes.
22          Q.    Okay.    Do you remember whether or not you would
23   have sent any texts to any of those people back and forth
24   about those transactions?
25          A.    Let me see.


                  CARRIE REPORTING, LLC - Certified Reporters
                                   (480) 429-7573
 CaseDEPOSITION
      2:18-cv-02684-EJM  Document 278-5 Filed 04/27/21 Page 130 of 148
                 OF LUCIA SORIA, 11/13/2020                               240



 1         Q.     For example -- like, for example, did your
 2   brother Anthony maybe perhaps send you a text about those
 3   Coachella tickets?        Would you have texted back and forth
 4   about that?
 5         A.     No, because we live together, so not to text.
 6         Q.     Okay.    Would you -- I know we talked a little
 7   bit about your cousin Paul and then your friend Noemy
 8   loaning you some money to pay the TASC fees.                Do you
 9   remember that testimony?
10         A.     Yes.
11         Q.     Would you have sent any texts or any e-mails to
12   either Paul or Noemy about those loans?
13         A.     I think my cousin.
14         Q.     Okay.    You think you might have texted Paul
15   about those loans?
16         A.     Yes.
17         Q.     Okay.    Do you think you would have texted -- I
18   am not pronouncing her name right -- Noemy about those
19   loans?
20         A.     Only by telling her to pay -- when I was going
21   to give her some -- part of the loan, like, pay her back.
22         Q.     Oh, okay.     You would have done that by text?
23         A.     Yes.
24         Q.     Do you remember whether or not you would have
25   had any texts with your daughter about using her debit


                  CARRIE REPORTING, LLC - Certified Reporters
                                   (480) 429-7573
 CaseDEPOSITION
      2:18-cv-02684-EJM  Document 278-5 Filed 04/27/21 Page 131 of 148
                 OF LUCIA SORIA, 11/13/2020                                 259



 1         A.     For my daughter -- well, for both of my kids but
 2   mostly for her.
 3         Q.     Why did they need a computer?
 4         A.     For school.      A lot of printing.        A lot of all
 5   that stuff.
 6         Q.     Why did you purchase a television?
 7         A.     Well, because they -- we didn't have a TV.
 8   There was only one TV in that house and there was always,
 9   like, 20 people in that house so we wanted to see our own
10   shows so I got, you know, entertainment.              In Buckeye there
11   is nothing to do, so -- yeah.
12         Q.     And you testified you discontinued your auto
13   debit account for those; is that right?
14         A.     Yes.
15         Q.     Why did you discontinue that?
16         A.     So they wouldn't get the money from the bank,
17   just in case I didn't, like, have that money to pay those
18   things.
19         Q.     Is that after you started -- you stopped
20   working?
21         A.     Yes.
22         Q.     I just want to ask you a few questions about the
23   baby-sitting you did for your mom.             Did you baby-sit every
24   week?
25         A.     Not every week, only because -- there was times


                  CARRIE REPORTING, LLC - Certified Reporters
                                   (480) 429-7573
 CaseDEPOSITION
      2:18-cv-02684-EJM  Document 278-5 Filed 04/27/21 Page 132 of 148
                 OF LUCIA SORIA, 11/13/2020                              260



 1   that I felt like I was going to pass out so those -- those
 2   times were not good for me so I did not.
 3         Q.     And even when you did baby-sit during the week,
 4   did you baby-sit every day that week?
 5         A.     No.
 6         Q.     And so you said you could get $100 a week for
 7   baby-sitting.       Did you always get $100 a week?
 8         A.     Not always.      No, not all the time, because there
 9   was, like, some days were, like, three days, four days, or
10   less, she didn't give me a hundred.             And not all the time
11   she gave me cash.       She also, like, you know, like, well, I
12   helped you with this, now, like, you know, just leave it
13   as that with that.
14         Q.     So just to make that clear, sometimes the money
15   you would get for baby-sitting your mom didn't put that
16   directly into your hand; is that right?
17         A.     Correct.
18         Q.     What did she do instead?
19         A.     Just keep it and say that's for whatever she had
20   helped me or whatever I needed to help in the house.
21         Q.     Do you mean bills?
22         A.     Yes.
23         Q.     Money you owed her?
24         A.     Yes.
25         Q.     Okay.    And then, of course, when you didn't


                  CARRIE REPORTING, LLC - Certified Reporters
                                   (480) 429-7573
 CaseDEPOSITION
      2:18-cv-02684-EJM  Document 278-5 Filed 04/27/21 Page 133 of 148
                 OF LUCIA SORIA, 11/13/2020                              261



 1   baby-sit, did you get any money during those weeks from
 2   that when you couldn't baby-sit?
 3         A.     Only sometimes.       Sometimes.      Not all the time.
 4         Q.     Is that only when you could do it?
 5         A.     Yes.
 6         Q.     Okay.    And you said you could get up to 400 a
 7   month.     Did you actually get that much every month?
 8         A.     No, not -- not -- no, not -- I didn't really get
 9   it.   It was mostly -- because I hardly did the whole week,
10   and like I said, she didn't give me, like, the money in my
11   hand, like, no, she didn't do that.             It was just towards
12   whatever I owed her or whatever -- you know, to help out,
13   I don't want to live there for free, you know.
14         Q.     Okay.    And this -- so during the time you were
15   on TASC, did you have consistent income from baby-sitting?
16         A.     No.
17         Q.     Okay.    And all the things we just talked about,
18   were those true during the time you were on TASC as well?
19         A.     Yes.
20         Q.     Okay.    You mentioned you deposited money into
21   your daughter's account once, used it to pay for TASC; is
22   that right?
23         A.     Yes.
24         Q.     Did you do that one time or other times as well?
25         A.     Just one time.


                  CARRIE REPORTING, LLC - Certified Reporters
                                   (480) 429-7573
 CaseDEPOSITION
      2:18-cv-02684-EJM  Document 278-5 Filed 04/27/21 Page 134 of 148
                 OF LUCIA SORIA, 11/13/2020                                264



 1   with your lawyers?
 2         A.      Reading it.
 3         Q.      And is that it takes more time to read it --
 4         A.      Yes.    For me, yes.
 5         Q.      -- than to have us explain it?           Okay.
 6                        And do you remember it better when you talk
 7   about it or when you read it?
 8         A.      Talk about it.
 9         Q.      And why is that?
10         A.      I don't know.     That is the way my head works,
11   but I feel, like, that's the -- I remember more what you
12   are telling me than when I am reading.
13         Q.      I think a lot of people are in the same boat
14   with you.
15                        When was the first time your doctor told
16   you to stop working?        Do you remember?
17         A.      It was September of 2018.
18         Q.      Did you stop right after he told you to stop?
19         A.      No.
20         Q.      Why not?
21         A.      Because -- well, I asked him:          Are you going to
22   support me?
23                        If he is telling me to stop working, I
24   mean, he is, like -- and he said:              Oh, don't worry, you
25   know.      I will help you with disability.


                   CARRIE REPORTING, LLC - Certified Reporters
                                   (480) 429-7573
 CaseDEPOSITION
      2:18-cv-02684-EJM  Document 278-5 Filed 04/27/21 Page 135 of 148
                 OF LUCIA SORIA, 11/13/2020                              265



 1                      So -- but I didn't believe it so I just
 2   kept going.
 3         Q.     And when you did stop working, why did you stop?
 4         A.     Because he said I was going to get worse.
 5         Q.     Did you experience that?
 6         A.     Yes, with my back.
 7         Q.     What happened?
 8         A.     Well, it was most -- during the holidays coming
 9   and it was very busy.         Dollar Tree gets crazy in the
10   holidays, and I was -- I got this box from the back to be
11   the super -- super employee, but that messed up my back
12   even more so from there I am, like, okay, I guess I should
13   stop.
14         Q.     Do you mind describing just kind of what the
15   physical experience you had at that time was when your
16   back was sore?
17         A.     My -- it was -- well, it was painful in the
18   lower back, and it hurt all the way to my legs.
19         Q.     Do you mind just kind of describing a little bit
20   about what it is about your conditions that makes it hard
21   for you to work?
22         A.     It hurts when I stand for a long period of time.
23   When I walk, I can walk an hour and then it starts
24   hurting.    And then if I take medication, it gets me sleepy
25   so that is not really going to work.             Like, sitting down


                  CARRIE REPORTING, LLC - Certified Reporters
                                   (480) 429-7573
 CaseDEPOSITION
      2:18-cv-02684-EJM  Document 278-5 Filed 04/27/21 Page 136 of 148
                 OF LUCIA SORIA, 11/13/2020                              266



 1   it hurts too, like, now it is killing me too, so, yeah, it
 2   is kind of hard.
 3         Q.     And is that your pain medication that you are
 4   referring to that makes you sleepy?
 5         A.     Yes, yes.
 6         Q.     One second.      When you applied for disability,
 7   did you know how long it would take for you to get
 8   disability?
 9         A.     They had told me it can take two years.
10         Q.     And so you were anticipating maybe not being
11   able to work for two years; is that right?
12         A.     Yes.
13         Q.     Is that what you were planning for?
14         A.     What -- what was that?
15         Q.     Were you -- did you plan -- were you planning
16   for that possibility?
17         A.     For the disability?
18         Q.     Well, I just mean when they told you it could
19   take up to two years, was that something you kept in mind
20   when you were deciding --
21         A.     Yes.
22         Q.     And you mentioned you recently applied to work
23   at Aldi's.     Did your doctor tell you that you are well
24   enough to work?
25         A.     No.


                  CARRIE REPORTING, LLC - Certified Reporters
                                   (480) 429-7573
 CaseDEPOSITION
      2:18-cv-02684-EJM  Document 278-5 Filed 04/27/21 Page 137 of 148
                 OF LUCIA SORIA, 11/13/2020                              267



 1         Q.     Did your doctor tell you you are not okay to
 2   work?
 3         A.     Yes.
 4         Q.     What -- what did your doctor say?
 5         A.     Well, he -- he doesn't know about me applying at
 6   the place, but he is, like:          You are still not working,
 7   right?
 8                       I mean, I wanted to work just because I
 9   feel like I am going crazy in the house, but, I mean, it
10   is kind of hard for me.
11         Q.     Okay.    So you applied for the job even though
12   medically your doctor doesn't think you are okay to work?
13         A.     Yes.
14         Q.     Can you explain why I did that if there is
15   anything else you would add?
16         A.     Just because they are taking forever with the
17   disability.
18         Q.     Okay.    And when was that exactly that you
19   applied for that job?
20         A.     It was before November because the store was not
21   open yet, and they opened it on November 3rd, but I am not
22   sure what month.       It was this year.
23         Q.     This year.      And when you said you looked for
24   jobs on Indeed, when was that, around the same time?
25         A.     Yes.


                  CARRIE REPORTING, LLC - Certified Reporters
                                   (480) 429-7573
 CaseDEPOSITION
      2:18-cv-02684-EJM  Document 278-5 Filed 04/27/21 Page 138 of 148
                 OF LUCIA SORIA, 11/13/2020                                268



 1         Q.     Is that November of this year, around?
 2         A.     Months back, like, starting of this year.
 3         Q.     Okay.    And I am almost done.
 4                       We talked about some clothes that you
 5   bought.    Were those clothes just for you?
 6         A.     No, they were for my kids.
 7         Q.     Did you buy a lot of clothes for yourself or any
 8   clothes for yourself while you were on TASC?
 9         A.     Only the important things, like, underwear,
10   under stuff, but not no fancy -- not no nothing like that.
11   First it is them, and then I will be last.
12         Q.     You mentioned you sometimes buy snacks or
13   something to drink at --
14         A.     You froze.
15                     "QUESTION:      You mentioned you sometimes buy
16   snacks or something to drink at --"
17                     (Record read.)
18   BY MS. CHAMBLEE-RYAN:
19         Q.     -- at Circle K.       Why did you do that?
20         A.     Yes.
21         Q.     My question was just why do you sometimes do
22   that?
23         A.     Well, it is not really for me.            I can hardly
24   have candy so -- because I am diabetic, but I mean to
25   treat my kids.


                  CARRIE REPORTING, LLC - Certified Reporters
                                   (480) 429-7573
 CaseDEPOSITION
      2:18-cv-02684-EJM  Document 278-5 Filed 04/27/21 Page 139 of 148
                 OF LUCIA SORIA, 11/13/2020                                      269



 1         Q.     Okay.    And why did you decide to become a
 2   plaintiff and represent the class in this case?
 3         A.     Why?    Just, I mean, I am not sure why.               I did
 4   this -- just because I -- I -- I knew what they -- well,
 5   not knew, but, like, what I went through, I figured, oh,
 6   well, I feel they are -- how do you say -- pain, what they
 7   had gone through, too, like, if they were in the same
 8   situation.
 9                       MS. CHAMBLEE-RYAN:         All right.    I think
10   that is it.     I don't have anymore questions.
11                       MS. CATERO:     I just have a couple to
12   clarify some of your redirect.
13
14                                 EXAMINATION
15   BY MS. CATERO:
16         Q.     At the start there when Katie was asking you
17   some questions, you guys were talking about when you
18   deleted some of the communications with Ms. Garcia.                   Do
19   you remember that?
20         A.     Yes.
21         Q.     Yeah.    And you two were referring -- you and
22   Katie -- to text messages, but those communications were
23   e-mails, correct?
24         A.     The ones that I deleted was through text.
25         Q.     With Ms. Garcia?


                  CARRIE REPORTING, LLC - Certified Reporters
                                   (480) 429-7573
 CaseDEPOSITION
      2:18-cv-02684-EJM  Document 278-5 Filed 04/27/21 Page 140 of 148
                 OF LUCIA SORIA, 11/13/2020                                270



 1         A.     Yes.
 2         Q.     Okay.    I thought you had said earlier that you
 3   -- you only texted -- you didn't text Ms. Garcia, that you
 4   only e-mailed her.
 5         A.     Yeah, I texted her once, the one that I deleted.
 6   Yeah.
 7         Q.     Okay.    So there was one text to Ms. Garcia that
 8   you deleted, and then we walked through and that one
 9   document I showed you a couple of e-mail exchanges that
10   you had with Ms. Garcia in July.            Do you remember that
11   document?
12         A.     Yes.
13         Q.     And did you delete those e-mail exchanges as
14   well?
15         A.     No, I think I still have those.
16         Q.     Okay.    So I just wanted to clarify that when you
17   and your attorney were talking here just a moment ago
18   about the timing of you deleting some communications, you
19   were not referring to the e-mails with Ms. Garcia, you
20   were only referring to the one text?
21         A.     Yes.
22         Q.     Okay.    Great.     And then your lawyer asked you a
23   couple of questions about the baby-sitting income and that
24   it did vary depending upon how many days you actually
25   helped your mom with the baby-sitting.              Do you remember


                  CARRIE REPORTING, LLC - Certified Reporters
                                    (480) 429-7573
 CaseDEPOSITION
      2:18-cv-02684-EJM  Document 278-5 Filed 04/27/21 Page 141 of 148
                 OF LUCIA SORIA, 11/13/2020                              271



 1   that testimony?
 2         A.     Yes.
 3         Q.     During the time frame you were on TASC, do you
 4   remember what was the most in a month that you made
 5   baby-sitting?
 6         A.     The most?     I am not sure.       Like, 250.
 7         Q.     And then during the time that you were enrolled
 8   in TASC, do you remember what was the least that you made
 9   in a particular month baby-sitting?
10         A.     Like, a hundred.
11         Q.     Okay.    And then you also talked with your lawyer
12   a moment ago about how you like to talk about your answers
13   to the -- to the discovery requests in this case as
14   opposed to reading them.         Do you remember that testimony?
15         A.     Yes.
16         Q.     Do you know whether or not -- and you don't have
17   to tell me about the substance of those answers, but would
18   your lawyers read to you the text of the answer to the
19   question in order to get your approval?
20         A.     Well, I am not sure they read it, but they -- it
21   is always through the phone, so whatever they told me.              I
22   don't know if they were reading it.
23         Q.     Okay.    So you just don't know one way or the
24   other if in talking about those answers with your lawyers
25   if they read to you what the proposed answer was going to


                  CARRIE REPORTING, LLC - Certified Reporters
                                   (480) 429-7573
 CaseDEPOSITION
      2:18-cv-02684-EJM  Document 278-5 Filed 04/27/21 Page 142 of 148
                 OF LUCIA SORIA, 11/13/2020                                 272



 1   be?
 2         A.     Yes.
 3         Q.     Okay.    When your doctor told you to stop working
 4   at the end of 2018, you said a moment ago that he told you
 5   to stop working or your condition would get worse.                  Do you
 6   remember that testimony?
 7         A.     Yes.
 8         Q.     What condition was it that your doctor said
 9   would get worse if you didn't stop working?
10         A.     My wrist and my back and then the tingling --
11   what I feel in my legs.
12         Q.     Okay.    Did he tell you that you had to stop
13   working at the Dollar Tree job because you were standing
14   or did he tell you that you couldn't work any job?
15         A.     He said any job.
16         Q.     Okay.    And was it Dr. Kahlon that said that?
17         A.     Yes.
18                       MS. CATERO:     Okay.      And that's all I have.
19                       MS. CHAMBLEE-RYAN:         Great.
20                       MS. CATERO:     You guys want read and sign?
21                       MS. CHAMBLEE-RYAN:         We made it.
22                       Yes.   So when we get the transcript, I
23   think we have 30 days, right?
24                       MS. CATERO:     I think that's true, right,
25   Carrie?


                  CARRIE REPORTING, LLC - Certified Reporters
                                   (480) 429-7573
 CaseDEPOSITION
      2:18-cv-02684-EJM  Document 278-5 Filed 04/27/21 Page 143 of 148
                 OF LUCIA SORIA, 11/13/2020                              274



 1                                 CERTIFICATE
 2             I HEREBY CERTIFY that the foregoing deposition
     was taken by me pursuant to notice; that I was then and
 3   there a Certified Court Reporter for the State of Arizona,
     and by virtue thereof authorized to administer an oath;
 4   that the witness before testifying was duly sworn by me to
     testify to the whole truth and nothing but the truth;
 5   pursuant to request, notification was provided that the
     deposition is available for review and signature; that the
 6   questions propounded by counsel and the answers of the
     witness thereto were taken down by me in shorthand and
 7   thereafter transcribed through computer-aided
     transcription under my direction, and that the foregoing
 8   typewritten pages contain a full, true, and accurate
     transcript of all proceedings had upon the taking of said
 9   deposition, all done to the best of my skill and ability.
               I FURTHER CERTIFY that I am in no way related to
10   nor employed by any of the parties hereto, nor am I in any
     way interested in the outcome hereof.
11            I FURTHER CERTIFY that I have complied with the
     ethical obligations set forth in ACJA Sections
12   (J)(1)(g)(1) and (2).
               DATED at Phoenix, Arizona, this 1st day of
13   December, 2020.
14
                             CARRIE A. CARIATI
15                           Registered Professional Reporter
                             Certified Realtime Reporter
16                           Certified LiveNote Reporter
                             Certificate No. 50355
17
18             I CERTIFY that this Registered Reporting Firm
     has complied with the ethical obligations set forth in
19   ACJA Sections (J)(1)(g)(1) and (2).
20
               DATED at Phoenix, Arizona, this 1st day of
21   December, 2020.
22
                             _____________________________________
23                           Registered Reporting Firm R1064
                             CARRIE A. CARIATI, Owner
24
25


                  CARRIE REPORTING, LLC - Certified Reporters
                                   (480) 429-7573
  Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 144 of 148




                         Ex. 40

[This exhibit is being filed under seal.]
Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 145 of 148




          EXHIBIT 41
Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 146 of 148
  Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 147 of 148




                         Ex. 42

[This exhibit is being filed under seal.]
  Case 2:18-cv-02684-EJM Document 278-5 Filed 04/27/21 Page 148 of 148




                         Ex. 43

[This exhibit is being filed under seal.]
